Exhibit 10.1

AMENDMENT TO THE RESTRUCTURING SUPPORT AGREEMENT

This AMENDMENT TO THE RESTRUCTURING SUPPORT AGREEMENT (this “Amendment”) dated
as of November 1, 2020, is entered into among SAExploration Holdings, Inc.,
SAExploration Sub, Inc., SAExploration, Inc., SAExploration Seismic Services
(US) LLC, and NES, LLC (collectively, the “Company”) and the undersigned
Consenting Creditors (as defined in the RSA (as defined below)).

WITNESSETH:

WHEREAS, reference is made to that certain Restructuring Support Agreement
(the “RSA”) dated as of August 27, 2020, entered into among the Parties.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to them in the RSA;

WHEREAS, Section 9 of the RSA provides that the RSA may be amended with the
written consent of the Company and the Requisite Creditors (as defined in the
RSA);

WHEREAS, the Company and the undersigned Consenting Creditors, together
constituting the Requisite Creditors, now intend to amend the RSA as set forth
below;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

1. Amendment to Section 1 of the RSA. Section 1 of the RSA is hereby amended to
insert the following defined term in alphabetical order:

““Petition Date” means August 27, 2020.”

2. Amendment to Section 5(b)(v) of the RSA. Section 5(b)(v) of the RSA is hereby
amended and restated in its entirety as follows:

“if, as of 11:59 p.m. prevailing Central Time on December 31, 2020, the
Effective Date shall not have occurred;”

3. Amendment to Section 5(c)(iii) of the RSA. Section 5(c)(iii) of the RSA is
hereby amended and restated in its entirety as follows:

“(iii) if the Company shall not have complied with each of the following
milestones, which may be extended with the consent of the Requisite Creditors
(the “Milestones”):

(1) if, as of 11:59 p.m. prevailing Central Time on November 1, 2020, the
Company shall not have filed amended versions of the Plan and Disclosure
Statement with the Court;

(2) if, as of 11:59 p.m. prevailing Central Time on November 5, 2020, the Court
shall not have entered an order provisionally approving the Disclosure
Statement;



--------------------------------------------------------------------------------

(3) if, as of 11:59 p.m. prevailing Central Time on December 17, 2020, the
Confirmation Order has not been entered by the Court; and

(4) if, as of 11:59 p.m. prevailing Central Time on December 31, 2020, the
Effective Date shall not have occurred;

provided that, to the extent such Milestone is not met solely due to the actions
of the Requisite Convertible Noteholders in violation of this Agreement, there
shall be no termination right under this Section 5(c)(iii);”

4. Amendment to Exhibit A. Exhibit A to the RSA is hereby amended to reflect the
changes indicated on Exhibit A attached hereto, with insertions shown in
underline and deletions shown in strikethrough.

5. Amendment to Exhibit G. The text of Exhibit G to the RSA is hereby stricken
and replaced with the following text:

[TO BE AGREED AMONG THE COMPANY AND THE REQUIRED CONSENTING CREDITORS AND
REQUIRED BACKSTOP PARTIES.]

6. Amendment to Exhibit I. Exhibit I to the RSA is hereby amended to reflect the
changes indicated on Exhibit B attached hereto, with insertions shown in
underline and deletions shown in strikethrough.

7. Effect on the RSA. Other than as specifically set forth herein, all other
terms and provisions of the RSA shall remain unaffected by the terms of this
Amendment, and shall continue in full force and effect.

8. Miscellaneous.

a. No Further Amendments. Except as expressly modified hereby, the RSA remains
in full force and effect. Upon execution and delivery hereof, the RSA shall
thereupon be deemed to be amended as hereinabove set forth as fully and with the
same effect as if the amendments made hereby were originally set forth in the
RSA, and this Amendment and the RSA shall be henceforth be read, taken, and
construed as one and the same instrument.

b. Counterparts; Facsimile and Electronic Signatures. This Amendment may be
executed in one or more counterparts, each of which shall be deemed an original
but all of which together will constitute one and the same instrument. This
Amendment or any counterparty may be executed and delivered by facsimile copies
or delivered by electronic communications by portable document format (.pdf),
each of which shall be deemed an original.

c. Incorporations by Reference. Section 8 (Disclosure; Publicity), Section 9
(Amendments and Waivers), Section 11 (GOVERNING LAW; JURISDICTION; WAIVER OF
JURY TRIAL), Section 14 (Headings), Section 15 (Successors and Assigns;
Severability; Several Obligations), Section 16 (No Third-Party Beneficiaries),
Section 17 (Prior Negotiations; Entire Agreement), Section 18 (Counterparts),
Section 19 (Notices), Section 20 (No Solicitation; Representation by Counsel;
Adequate Information), Section 21 (Independent Analysis), Section 22 (Conflicts
Between this Agreement and the Plan), and Section 23 (Relationships) of the RSA
are hereby incorporated by reference, mutatis mutandis.

[Signature Pages Follow]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers, solely in their
respective capacity as officers of the undersigned and not in any other
capacity, as of the date set forth above.

 

SAEXPLORATION HOLDINGS, INC.

SAEXPLORATION SUB, INC.

SAEXPLORATION, INC.

SAEXPLORATION SEISMIC SERVICES (US), LLC

NES, LLC

By:      /s/ Michael J. Faust

Name:

 

Michael J. Faust

Title:

 

Chief Executive Officer and President

 

Signature Page to Amendment to the Restructuring Support Agreement



--------------------------------------------------------------------------------

CONSENTING CREDIT AGREEMENT LENDERS:

 

WHITEBOX ASYMMETRIC PARTNERS, L.P. By:      /s/ Luke Harris Name:   Luke Harris
Title:   General Counsel – Corporate, Transactions & Litigation

 

WHITEBOX MULTI-STRATEGY PARTNERS, L.P. By:   Whitebox Advisors LLC its
investment manager By:      /s/ Luke Harris Name:   Luke Harris Title:   General
Counsel – Corporate, Transactions & Litigation

 

W

HITEBOX CREDIT PARTNERS, L.P.

By:   Whitebox Advisors LLC its investment manager By:      /s/ Luke Harris
Name:   Luke Harris Title:   General Counsel – Corporate, Transactions &
Litigation

 

Signature Page to Amendment to the Restructuring Support Agreement



--------------------------------------------------------------------------------

BLUE MOUNTAIN CREDIT ALTERNATIVES
MASTER FUND, L.P. By:   BlueMountain Capital Management, LLC, its Investment
Manager By:      /s/ Dawn Jasiak Name:   Dawn Jasiak Title:   General Counsel

 

BLUEMOUNTAIN KICKING HORSE FUND, L.P. By:   BlueMountain Capital Management,
LLC, its Investment Manager By:      /s/ Dawn Jasiak Name:   Dawn Jasiak Title:
  General Counsel

 

BLUEMOUNTAIN MONTENVERS MASTER
FUND SCA SICAV-SIF, L.P. By:   BlueMountain Capital Management, LLC, its
Investment Manager By:      /s/ Dawn Jasiak Name:   Dawn Jasiak Title:   General
Counsel

 

BLUEMOUNTAIN SUMMIT TRADING, L.P. By:   BlueMountain Capital Management, LLC,
its Investment Manager By:      /s/ Dawn Jasiak Name:   Dawn Jasiak Title:  
General Counsel

 

Signature Page to Amendment to the Restructuring Support Agreement



--------------------------------------------------------------------------------

HIGHBRIDGE MSF INTERNATIONAL LTD.

(f/k/a 1992 MSF International Ltd.)

By:   Highbridge Capital Management, LLC, as Trading Manager and not in its
individual capacity By:      /s/ Jonathan Segal Name:   Jonathan Segal Title:  
Managing Director

 

HIGHBRIDGE TACTICAL CREDIT MASTER
FUND, L.P.

(f/k/a 1992 Tactical Credit Master Fund, L.P.)

By:   Highbridge Capital Management, LLC, as Trading Manager and not in its
individual capacity By:      /s/ Jonathan Segal Name:   Jonathan Segal Title:  
Managing Director

 

Signature Page to Amendment to the Restructuring Support Agreement



--------------------------------------------------------------------------------

AMZAK CAPITAL MANAGEMENT, LLC By:      /s/ Samuel Barker Name:   Samuel Barker
Title:   Portfolio Manager

 

Signature Page to Amendment to the Restructuring Support Agreement



--------------------------------------------------------------------------------

DUPONT CAPITAL MANAGEMENT CORP. By:      /s/ Kris Kowal Name:   Kris Kowal
Title:   Managing Director

 

Signature Page to Amendment to the Restructuring Support Agreement



--------------------------------------------------------------------------------

CONSENTING TERM LOAN LENDERS:

 

WBOX 2015-7 LTD. By:      /s/ Christopher Hardy Name:   Christopher Hardy Title:
  Director

 

Signature Page to Amendment to the Restructuring Support Agreement



--------------------------------------------------------------------------------

BLUE MOUNTAIN CREDIT ALTERNATIVES
MASTER FUND, L.P. By:   Assured Investment Manger, LLC, its Investment Manager
By:      /s/ Dawn Jasiak Name:   Dawn Jasiak Title:   General Counsel

 

BLUEMOUNTAIN KICKING HORSE FUND, L.P. By:   Assured Investment Manger, LLC, its
Investment Manager By:      /s/ Dawn Jasiak Name:   Dawn Jasiak Title:   General
Counsel

 

BLUEMOUNTAIN MONTENVERS MASTER
FUND SCA SICAV-SIF, L.P. By:   Assured Investment Manger, LLC, its Investment
Manager By:      /s/ Dawn Jasiak Name:   Dawn Jasiak Title:   General Counsel

 

BLUEMOUNTAIN GUADALUPE PEAK FUND
L.P. By:   Assured Investment Manger, LLC, its Investment Manager By:      /s/
Dawn Jasiak Name:   Dawn Jasiak Title:   General Counsel

 

BLUEMOUNTAIN SUMMIT TRADING, L.P. By:   Assured Investment Manger, LLC, its
Investment Manager By:      /s/ Dawn Jasiak Name:   Dawn Jasiak Title:   General
Counsel

 

Signature Page to Amendment to the Restructuring Support Agreement



--------------------------------------------------------------------------------

AMZAK CAPITAL MANAGEMENT, LLC By:      /s/ Samuel Barker Name:   Samuel Barker
Title:   Portfolio Manager

 

Signature Page to Amendment to the Restructuring Support Agreement



--------------------------------------------------------------------------------

CONSENTING CONVERTIBLE NOTEHOLDERS:

 

WHITEBOX ASYMMETRIC PARTNERS, L.P. By:      /s/ Luke Harris Name:   Luke Harris
Title:   General Counsel – Corporate, Transactions & Litigation

WHITEBOX MULTI-STRATEGY PARTNERS,
L.P. By:   Whitebox Advisors LLC its investment manager By:      /s/ Luke Harris
Name:   Luke Harris Title:   General Counsel – Corporate, Transactions &
Litigation

WHITEBOX CREDIT PARTNERS, L.P. By:   Whitebox Advisors LLC its investment
manager By:      /s/ Luke Harris Name:   Luke Harris Title:   General Counsel –
Corporate, Transactions & Litigation

 

Signature Page to Amendment to the Restructuring Support Agreement



--------------------------------------------------------------------------------

BLUE MOUNTAIN CREDIT ALTERNATIVES
MASTER FUND, L.P. By:   Assured Investment Manger, LLC, its Investment Manager
By:      /s/ Dawn Jasiak Name:   Dawn Jasiak Title:   General Counsel

 

BLUEMOUNTAIN KICKING HORSE FUND, L.P. By:   Assured Investment Manger, LLC, its
Investment Manager By:      /s/ Dawn Jasiak Name:   Dawn Jasiak Title:   General
Counsel

 

BLUEMOUNTAIN MONTENVERS MASTER
FUND SCA SICAV-SIF, L.P. By:   Assured Investment Manger, LLC, its Investment
Manager By:      /s/ Dawn Jasiak Name:   Dawn Jasiak Title:   General Counsel

 

BLUEMOUNTAIN GUADALUPE PEAK FUND
L.P. By:   Assured Investment Manger, LLC, its Investment Manager By:      /s/
Dawn Jasiak Name:   Dawn Jasiak Title:   General Counsel

 

BLUEMOUNTAIN SUMMIT TRADING, L.P. By:   Assured Investment Manger, LLC, its
Investment Manager By:      /s/ Dawn Jasiak Name:   Dawn Jasiak Title:   General
Counsel

 

Signature Page to Amendment to the Restructuring Support Agreement



--------------------------------------------------------------------------------

HIGHBRIDGE MSF INTERNATIONAL LTD.

(f/k/a 1992 MSF International Ltd.)

By:   Highbridge Capital Management, LLC, as Trading Manager and not in its
individual capacity By:      /s/ Jonathan Segal Name:   Jonathan Segal Title:  
Managing Director

 

HIGHBRIDGE TACTICAL CREDIT MASTER
FUND, L.P.

(f/k/a 1992 Tactical Credit Master Fund, L.P.)

By:   Highbridge Capital Management, LLC, as Trading Manager and not in its
individual capacity By:      /s/ Jonathan Segal Name:   Jonathan Segal Title:  
Managing Director

 

Signature Page to Amendment to the Restructuring Support Agreement



--------------------------------------------------------------------------------

AMZAK CAPITAL MANAGEMENT, LLC By:      /s/ Samuel Barker Name:   Samuel Barker
Title:   Portfolio Manager

 

Signature Page to Amendment to the Restructuring Support Agreement



--------------------------------------------------------------------------------

DUPONT CAPITAL MANAGEMENT CORP. By:      /s/ Kris Kowal Name:   Kris Kowal
Title:   Managing Director

 

Signature Page to Amendment to the Restructuring Support Agreement



--------------------------------------------------------------------------------

EXHIBIT A

UNITED STATES BANKRUPTCY COURT

SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION

 

 

   §    In re:    §    Chapter 11    §    SAEXPLORATION HOLDINGS, INC., et al.,
   §    Case No. 20-34306 (MI)
   §    Debtors.1    §    (Joint Administration PendingJointly    §   
Administered)

 

     

DEBTORS’ FIRSTSECOND AMENDED CHAPTER 11 PLAN OF REORGANIZATION

 

 

  PORTER HEDGES LLP   John F. Higgins (TX 09597500)   Eric M. English (TX
24062714)   M. Shane Johnson (TX 24083263)   Megan Young-John (TX 24088700)  
1000 Main Street, 36th Floor   Houston, Texas 77002   PROPOSED ATTORNEYS FOR THE
DEBTORS   Dated: September 15November 1, 2020

 

 

1 

The Debtors in these chapter 11 cases, along with the last four digits of each
Debtor’s federal tax identification number, as applicable, are as follows:
SAExploration Holdings, Inc. (7100), SAExploration Sub, Inc. (8859),
SAExploration, Inc. (9022), SAExploration Seismic Services (US), LLC (5057), and
NES, LLC. The address of the Debtors’ headquarters is: 1160 Dairy Ashford Rd.,
Suite 160, Houston, Texas 77079mailing address is: 13645 N. Promenade Blvd.,
Stafford, TX 77477.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I. DEFINED TERMS, RULES OF INTERPRETATION, COMPUTATION OF TIME, AND
GOVERNING LAW      1  

A.

  Defined Terms      1  

B.

  Rules of Interpretation      16  

C.

  Computation of Time      1616  

D.

  Governing Law      16  

E.

  Reference to Monetary Figures      17  

F.

  Reference to the Debtors or the Reorganized Debtors      17  

G.

  Controlling Document      17   ARTICLE II. ADMINISTRATIVE CLAIMS, PROFESSIONAL
FEE CLAIMS, AND PRIORITY CLAIMS      1717  

A.

  Administrative Claims      1717  

B.

  Professional Compensation      18  

C.

  Priority Tax Claims      19  

D.

  Statutory Fees      19   ARTICLE III. CLASSIFICATION AND TREATMENT OF CLAIMS
AND INTERESTS      1919  

A.

  Summary of Classification      1919  

B.

  Treatment of Claims and Interests      2020  

C.

  Special Provision Governing Unimpaired Claims      2425  

D.

  Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy
Code      25  

E.

  Elimination of Vacant Classes      25  

F.

  Voting Classes; Deemed Acceptance by Non-Voting Classes      2525  

G.

  Subordinated Claims      2526   ARTICLE IV. MEANS FOR IMPLEMENTATION OF THE
PLAN      2526  

A.

  Restructuring Transactions      2526  

B.

  Sources of Consideration for Plan Distributions      26  

C.

  Distributions to Holders of General Unsecured Claims      27  

D.

  Corporate Existence      2828  

ED .

  Vesting of Assets in the Reorganized Debtors      29  

FE .

  Cancellation of Existing Securities      29  

GF .

  Corporate Action      3030  

HG .

  New Organizational Documents      3131  

IH .

  Directors and Officers of the Reorganized Debtors      3131  

JI .

  Rights Offering      3132  

KJ .

  Effectuating Documents; Further Transactions      32  

LK .

  Exemption from Certain Taxes and Fees      32  

ML .

  Preservation of Causes of Action      3233  

NM .

  Director and Officer Liability Insurance      33  

ON .

  Management Incentive Plan      3334  

PO .

  Employee Benefits      3334  

QP .

  Restructuring Expenses      3334  

R.

  GUC Administrator      34  

 

i



--------------------------------------------------------------------------------

ARTICLE V. TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES      3435  

A.

  Assumption and Rejection of Executory Contracts and Unexpired Leases      3435
 

B.

  Claims Based on Rejection of Executory Contracts or Unexpired Leases      3536
 

C.

  Cure of Defaults for Assumed Executory Contracts and Unexpired Leases     
3536  

D.

  Insurance Policies      3637  

E.

  Modifications, Amendments, Supplements, Restatements, or Other Agreements     
3637  

F.

  Reservation of Rights      3637  

G.

  Nonoccurrence of Effective Date      3738  

H.

  Contracts and Leases Entered into After the Petition Date      3738   ARTICLE
VI. PROVISIONS GOVERNING DISTRIBUTIONS      3738  

A.

  Timing and Calculation of Amounts to Be Distributed      3738  

B.

  Delivery of Distributions and Undeliverable or Unclaimed Distributions     
3738  

C.

  Securities Registration Exemption      4041  

D.

  Compliance with Tax Requirements      4041  

E.

  Allocations      4142  

F.

  No Postpetition Interest on Claims      4142  

G.

  Setoffs and Recoupment      4142   ARTICLE VII. PROCEDURES FOR RESOLVING
CONTINGENT, UNLIQUIDATED, AND DISPUTED CLAIMS      4142  

A.

  Allowance of Claims      4142  

B.

  Claims and Interests Administration Responsibilities      4143  

C.

  Estimation of Claims      4243  

D.

  Adjustment to Claims Without Objection      4243  

E.

  Disputed Claims Reserve      4243  

F.

  Time to File Objections to Claims      4344  

G.

  Disallowance of Claims      4344  

H.

  Amendments to Claims      4344  

I.

  No Distributions Pending Allowance      4445  

J.

  Distributions After Allowance      4445   ARTICLE VIII. SETTLEMENT, RELEASE,
INJUNCTION, AND RELATED PROVISIONS      4445  

A.

  Compromise and Settlement of Claims, Interests, and Controversies      4445  

B.

  Discharge of Claims and Termination of Interests      4546  

C.

  Term of Injunctions or Stays      4546  

D.

  Release of Liens      4546  

E.

  Releases by the Debtors      4647  

F.

  Releases by Holders of Claims and Interests      4748  

G.

  Exculpation      4849  

 

ii



--------------------------------------------------------------------------------

H.

  Injunction      4850  

I.

  Protection Against Discriminatory Treatment      4950  

J.

  Recoupment      4950  

K.

  Subordination Rights      4950  

L.

  Reimbursement or Contribution      4951   ARTICLE IX. CONDITIONS PRECEDENT TO
CONFIRMATION AND CONSUMMATION OF THE PLAN      5051  

A.

  Conditions Precedent to the Confirmation Date      5051  

B.

  Conditions Precedent to the Effective Date      5051  

C.

  Waiver of Conditions      5253  

D.

  Substantial Consummation      5253  

E.

  Effect of Non-Occurrence of Conditions to the Confirmation Date or the
Effective Date      5253   ARTICLE X. MODIFICATION, REVOCATION, OR WITHDRAWAL OF
THE PLAN      5253  

A.

  Modification and Amendments      5253  

B.

  Effect of Confirmation on Modifications      5254  

C.

  Revocation or Withdrawal of the Plan      5254   ARTICLE XI. RETENTION OF
JURISDICTION      5354   ARTICLE XII. MISCELLANEOUS PROVISIONS      5556  

A.

  Immediate Binding Effect      5556  

B.

  Additional Documents      5556  

C.

  Dissolution of the Creditors’ Committee      5556  

D.

  Reservation of Rights      5557  

E.

  Successors and Assigns      5657  

F.

  Service of Documents      5657  

G.

  Term of Injunctions or Stays      5658  

H.

  Entire Agreement      5758  

I.

  Exhibits      5758  

J.

  Nonseverability of Plan Provisions      5758  

K.

  Votes Solicited in Good Faith      5758  

L.

  Closing of Chapter 11 Cases      5759  

M.

  Waiver or Estoppel      5859  

 

iii



--------------------------------------------------------------------------------

INTRODUCTION

SAExploration Holdings, Inc. and its Debtor affiliates, as Debtors and debtors
in possession, propose this plan of reorganization for the resolution of
outstanding Claims against, and Interests in, the Debtors. Capitalized terms
used and not otherwise defined herein shall have the meanings ascribed to such
terms in Article I.A hereof. Holders of Claims and Interests should refer to the
Disclosure Statement for a discussion of the Debtors’ history, businesses,
assets, results of operations, historical financial information, and projections
of future operations, as well as a summary and description of the Plan. The
Debtors are the proponents of the Plan within the meaning of section 1129 of the
Bankruptcy Code.

 

ALL HOLDERS OF CLAIMS AND INTERESTS, TO THE EXTENT APPLICABLE,

ARE ENCOURAGED TO READ THE PLAN AND THE DISCLOSURE STATEMENT

IN THEIR ENTIRETY BEFORE VOTING TO ACCEPT OR REJECT THE PLAN.

ARTICLE I.

DEFINED TERMS, RULES OF INTERPRETATION,

COMPUTATION OF TIME, AND GOVERNING LAW

 

A.

Defined Terms

As used in the Plan, capitalized terms have the meanings set forth below.

1.    “Administrative Claim” means a Claim for costs and expenses of
administration of the Debtors’ Estates pursuant to sections 503(b), 507(a)(2),
or 507(b) of the Bankruptcy Code, including: (a) the actual and necessary costs
and expenses incurred after the Petition Date and through the Effective Date of
preserving the Estates and operating the businesses of the Debtors;
(b) Professional Fee Claims; and (c) all Allowed requests for compensation or
expense reimbursement for making a substantial contribution in the Chapter 11
Cases pursuant to sections 503(b)(3), (4), and (5) of the Bankruptcy Code.

2.    “Administrative Claims Bar Date” means the deadline for Filing requests
for payment of Administrative Claims, which: (a) with respect to Administrative
Claims other than Professional Fee Claims, shall be 30 days after the Effective
Date; and (b) with respect to Professional Fee Claims, shall be 45 days after
the Effective Date.

3.    “Affiliate” shall have the meaning set forth in section 101(2) of the
Bankruptcy Code.

4.    “Agents” means the Prepetition Credit Agreement Agent, the Prepetition
Term Loan Agent and the Prepetition Trustee.

5.    “Allowed” means with respect to any Claim against a Debtor, except as
otherwise provided herein: (a) a Claim that is evidenced by a Proof of Claim or
request for payment of an Administrative Claim Filed by the Claims Bar Date,
Administrative Claims Bar Date, Governmental Bar Date, or deadline for Filing
Proofs of Claim based on the Debtors’ rejection of the Executory Contracts or
Unexpired Leases, as applicable (or for which Claim under the Plan, under the
Bankruptcy Code, or pursuant to a Final Order a Proof of Claim is not or shall
not be required to be Filed); (b) a Claim that is listed in the Schedules as not
contingent, not unliquidated, and not disputed, and for which no Proof of Claim,
as applicable, has been timely Filed; or (c) a Claim Allowed pursuant to the
Plan or a Final Order of the Court; provided that with respect to a Claim
described in clauses (a) and (b) above, such Claim shall be considered Allowed
only if and to the extent that with respect to such Claim no objection to the
allowance thereof has been interposed and the applicable period of time fixed by
the Plan to File an objection has passed, or such an objection is so interposed
and the Claim, as applicable, shall have been Allowed by a Final Order. Any
Claim that has



--------------------------------------------------------------------------------

been or is hereafter listed in the Schedules as contingent, unliquidated, or
disputed, and for which no Proof of Claim is or has been timely Filed, is not
considered Allowed and shall be expunged without further action by the Debtors
and without further notice to any party or action, approval, or order of the
Court. Notwithstanding anything to the contrary herein, no Claim of any Entity
subject to section 502(d) of the Bankruptcy Code shall be deemed Allowed unless
and until such Entity pays in full the amount that it owes such Debtor or
Reorganized Debtor, as applicable. For the avoidance of doubt, a Proof of Claim
or request for payment of an Administrative Claim Filed after the Administrative
Claims Bar Date shall not be Allowed for any purposes whatsoever absent entry of
a Final Order allowing such late-filed Claim. “Allow” and “Allowing” shall have
correlative meanings.

6.    “Avoidance Actions” means any and all actual or potential Claims and
Causes of Action to avoid a transfer of property or an obligation incurred by
the Debtors arising under chapter 5 of the Bankruptcy Code, including sections
544, 545, 547 through 553, and 724(a) of the Bankruptcy Code or under similar or
related state or federal statutes and common law, including fraudulent transfer
laws.

7.    “Backstop Agreement” means that certain Backstop Commitment Agreement,
dated as of August 27, 2020, between the Debtors and the First Lien Exit
Facility Commitment Parties, which is attached to the Restructuring Support
Agreement as Exhibit I, as the same may be amended, restated, or otherwise
modified in accordance with its terms.

8.    “Bankruptcy Code” means title 11 of the United States Code, as amended and
in effect during the pendency of the Chapter 11 Cases.

9.    “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure, as
applicable to the Chapter 11 Cases, promulgated under section 2075 of the
Judicial Code and the general, local, and chambers rules of the Court other than
the Local Rules.

 

10.    “Bar Date Order” means an order entered by the Court setting the Claims
Bar Date and the Governmental Bar Datethe Order (I) Setting Bar Dates for Filing
Proofs of Claim, including Requests for Payment under Section 503(b)(9),
(II) Establishing Amended Schedules Bar Date and Rejection Damages Bar Date,
(III) Approving the Form of and Manner for Filings Proofs of Claim, including
Section 503(b)(9) Requests, and (IV) Approving Notice of Bar Dates [Docket
No. 166].

11.    “Business Day” means any day, other than a Saturday, Sunday, or “legal
holiday” (as defined in Bankruptcy Rule 9006(a)).

12.    “Cash” means the legal tender of the United States of America or the
equivalent thereof.

13.    “Cash Collateral” shall have the meaning set forth in section 363(a) of
the Bankruptcy Code.

14.    “Cash Collateral Orders” means, collectively, the orders entered by the
Court authorizing the Debtors to, on an interim and a final basis, use Cash
Collateral.

15.    “Causes of Action” means any action, claim, cause of action, controversy,
demand, right, action, Lien, indemnity, guaranty, suit, obligation, liability,
damage, judgment, account, defense, offset, power, privilege, license, and
franchise of any kind or character whatsoever, whether known, unknown,
contingent or non-contingent, matured or unmatured, suspected or unsuspected,
liquidated or unliquidated, disputed or undisputed, Secured or Unsecured,
assertable directly or derivatively, whether arising before,

 

2



--------------------------------------------------------------------------------

on, or after the Petition Date, in contract or in tort, in law, or in equity or
pursuant to any other theory of law. For the avoidance of doubt, a “Cause of
Action” includes: (a) any right of setoff, counterclaim, or recoupment and any
claim for breach of contract or for breach of duties imposed by law or in
equity; (b) the right to object to Claims or Interests; (c) any Claim pursuant
to section 362 or chapter 5 of the Bankruptcy Code; (d) any claim or defense
including fraud, mistake, duress, and usury; and any other defenses set forth in
section 558 of the Bankruptcy Code; and (e) any state or foreign law fraudulent
transfer or similar claim.

16.    “Chapter 11 Cases” means (a) when used with reference to a particular
Debtor, the case pending for that Debtor under chapter 11 of the Bankruptcy Code
in the Court and (b) when used with reference to all of the Debtors, the
procedurally consolidated and jointly administered chapter 11 cases pending for
the Debtors in the Court.

17.    “Claim” shall have the meaning set forth in section 101(5) of the
Bankruptcy Code.

18.    “Claims Bar Date” means the dateOctober 14, 2020 at 11:59 p.m.
(prevailing Central Time), established pursuant to the Bar Date Order, as the
date that Claims other than Administrative Claims and Claims held by
Governmental Units, must be Filed.

19.    “Claims Objection Deadline” means the deadline for objecting to a Claim
against a Debtor, which shall be on the date that is the later of (a) one year
after the Effective Date and (b) such other period of limitation as may be fixed
by an order of the Court for objecting to such Claims or agreed to by the
Reorganized Debtors and the claimant or the GUC Administrator and the claimant.

20.    “Claims Register” means the official register of Claims against and
Interests in the Debtors maintained by the Notice and Claims Agent.

21.    “Class” means a category of Claims against or Interests in the Debtors as
set forth in Article III hereof pursuant to section 1122(a) of the Bankruptcy
Code.

22.    “Confirmation” means the entry of the Confirmation Order on the docket of
the Chapter 11 Cases.

23.    “Confirmation Date” means the date upon which the Court enters the
Confirmation Order on the docket of the Chapter 11 Cases, within the meaning of
Bankruptcy Rules 5003 and 9021.

24.    “Confirmation Hearing” means the hearing or hearings held by the Court to
consider Confirmation of the Plan pursuant to section 1129 of the Bankruptcy
Code.

25.    “Confirmation Order” means the order of the Court confirming the Plan
pursuant to section 1129 of the Bankruptcy Code.

26.    “Consenting Convertible Noteholders” means the Prepetition Convertible
Noteholders that are party to the Restructuring Support Agreement.

27.    “Consenting Credit Agreement Lenders” means the Prepetition Credit
Agreement Lenders that are party to the Restructuring Support Agreement.

28.     “Consenting Creditors” means the Consenting Credit Agreement Lenders,
the Consenting Term Loan Lenders and the Consenting Convertible Noteholders.

 

3



--------------------------------------------------------------------------------

29.    “Consenting Creditors Fees” means, to the extent not previously paid
pursuant to the Cash Collateral Orders or other order of the Court, the
reasonable and documented out of pocket fees and expenses of the Consenting
Creditors Professionals incurred through and including the Effective Date.

30.    “Consenting Creditors Professionals” means Paul, Weiss, Rifkind,
Wharton & Garrison LLP and Rapp & Krock, PC, as counsel to certain of the
Consenting Creditors and First Lien Exit Facility Commitment Parties.

31.    “Consenting Term Loan Lenders” means the Prepetition Term Loan Lenders
that are party to the Restructuring Support Agreement.

32.    “Consummation” means the occurrence of the Effective Date.

33.    “Convertible Notes Claims” means Claims against the Debtors arising under
the Prepetition Indenture and the Prepetition Convertible Notes.

34.    “Court” means the United States Bankruptcy Court for the Southern
District of Texas having jurisdiction over the Chapter 11 Cases, and, to the
extent of the withdrawal of any reference under 28 U.S.C. § 157 and/or the
General Order of the District Court pursuant to 28 U.S.C. § 151, the United
States District Court for the Southern District of Texas.

35.    “Creditors’ Committee” means the official committee of unsecured
creditors appointed in the Chapter 11 Cases pursuant to section 1102(a) of the
Bankruptcy Code, if any such committee is appointed.

36.    “Credit Agreement Claims” means, collectively, Claims against the Debtors
arising under the Prepetition Credit Agreement.

37.    “Cure Claim” means a monetary Claim based upon a Debtor’s defaults under
an Executory Contract or Unexpired Lease at the time such contract or lease is
assumed by the Debtor pursuant to section 365 of the Bankruptcy Code.

38.    “Cure Notice” means a notice of a proposed amount to be paid on account
of a Cure Claim in connection with an Executory Contract or Unexpired Lease to
be assumed or assumed and assigned under the Plan pursuant to section 365 of the
Bankruptcy Code, which notice shall include (a) procedures for objecting to
proposed assumptions or assumptions and assignments of Executory Contracts and
Unexpired Leases, (b) Cure Claims proposed to be paid in connection therewith,
and (c) procedures for resolution by the Court of any related disputes.

39.    “D&O Liability Insurance Policies” means all unexpired directors’,
managers’, and officers’ liability insurance policies (including any “tail
policy”) of any of the Debtors with respect to directors, managers, officers,
and employees of the Debtors.

40.    “Debtors” means, collectively, the following: SAExploration Holdings,
Inc., SAExploration Sub, Inc., SAExploration, Inc., SAExploration Seismic
Services (US), LLC, and NES, LLC.

41.     “Definitive Documentation” means the definitive documents and agreements
governing the Restructuring Transactions and shall include, without limitation:
(a) the Restructuring Support Agreement and all exhibits thereto; (b) the Plan
(including the Plan Supplement and all exhibits thereto, including, without
limitation, the New Organizational Documents) and the Confirmation Order;
(c) the Disclosure Statement; (d) the motion to approve the Disclosure
Statement, the order approving the

 

4



--------------------------------------------------------------------------------

Disclosure Statement, and the solicitation materials with respect to the Plan;
(e) the First Lien Exit Facility and the First Lien Exit Facility Documents;
(f) the Second Lien Exit Facility and the Second Lien Exit Facility Documents;
(g)the Backstop Agreement and the Rights Offering Procedures; (h) the motion
seeking approval by the Court of the Backstop Agreement and the order of the
Court approving the Backstop Agreement; (i) the motion seeking authority for the
Debtors to use the Cash Collateral of the Prepetition Credit Agreement Lenders,
Prepetition Term Loan Lenders and the Prepetition Convertible Noteholders, and
the Cash Collateral Orders; (j) the first day motions, second day motions, and
orders of the Court approving any first day motions or second day motions; and
(k) any other documents, instruments, schedules or exhibits described in,
related to, contemplated in, or necessary to implement, each of the foregoing.
Any document that is included within this definition of “Definitive
Documentation,” including any amendment, supplement, or modification thereof,
shall be in form and substance acceptable to the Debtors and the Requisite
Creditors.

42.    “Designated Affiliate” means any affiliate of a Holder of a Credit
Agreement Claim, or a Term Loan Claim, or a Convertible Notes Claim to whom such
Holder designates to receive distributions to be provided pursuant to the Plan.

43.    “Disallowed” means, with respect to any Claim, that there has been a
finding or determination of the Court in a Final Order, including the Bar Date
Order, the Confirmation Order, or a provision of the Plan, providing that such
Claim shall not be Allowed, or that the Court has otherwise ruled or ordered
that such Claim should be temporarily disallowed pursuant to section 502(d) of
the Bankruptcy Code.

44.    “Disbursing Agent” means, on the Effective Date, the Reorganized Debtors,
their agent, or any Entity or Entities designated by the Reorganized Debtors,
including the Prepetition Trustee in accordance with Article VI.B.1.d, to make
or facilitate distributions that are to be made pursuant to the Plan, except for
distributions to Holders of General Unsecured Claims.

45.    “Disclosure Statement” means the SecondThird Amended Disclosure Statement
for the Debtors’ FirstSecond Amended Chapter 11 Plan of Reorganization, dated as
of September 15November 1, 2020, as may be amended, supplemented, or modified
from time to time, including all exhibits and schedules thereto and references
therein that relate to the Plan, that is prepared and distributed in accordance
with the Bankruptcy Code, the Bankruptcy Rules, and any other applicable law.

46.    “Disputed Claim” means a Claim that is not yet Allowed.

47.    “Disputed Claims Reserve” means a reserve of Cash that may be funded on
or after the Effective Date pursuant to Article VII.E hereof.

48.    “Distribution Record Date” means the date for determining which Holders
of Allowed Claims are eligible to receive distributions pursuant to the Plan,
which shall be the date that the Confirmation Order is entered by the Court, or
such other date specified in the Confirmation Order; provided that subject to
the requirements included in the Restructuring Support Agreement and the Rights
Offering Procedures, any Holder of a Credit Agreement Claim, or a Term Loan
Claim, or a Convertible Notes Claim may designate a Designated Affiliate to
receive the distributions to be provided for hereunder to such Holder on account
of such Claim so long as notice thereof is provided to the Disbursing Agent at
least two (2) Business Days prior to the Effective Date.

49.    “DTC” means The Depository Trust Company.

 

5



--------------------------------------------------------------------------------

50.    “Effective Date” means the date that is a Business Day selected by the
Debtors and the Requisite Creditors, on which: (a) no stay of the Confirmation
Order is in effect; (b) all conditions precedent specified in Article IX.B have
been satisfied or waived (in accordance with Article IX.C); and (c) the Plan is
declared effective.

51.    “Eligible Holder” means each Holder of a Credit Agreement Claim, or a
Term Loan Claim, or Convertible Notes Claim during the Rights Exercise Period
(as defined in the Rights Offering Procedures) that is either (i) an “accredited
investor” as defined in Rule 501(a) under the Securities Act or (ii) a
“qualified institutional buyer” as defined in Rule 144A under the Securities Act
and makes certain customary representations and warranties.

52.    “Entity” shall have the meaning set forth in section 101(15) of the
Bankruptcy Code.

53.    “Estate” means, as to each Debtor, the estate created for the Debtor in
its Chapter 11 Case pursuant to section 541 of the Bankruptcy Code.

54.    “Exchange Act” means the Securities Exchange Act of 1934, as amended.

55.    “Exculpated Party” means the Debtors, the Reorganized Debtors, each of
the Debtors’ and the Reorganized Debtors’ current and former Affiliates, and
each of the Debtors’ and the Reorganized Debtors’ and their current and former
Affiliates’ current and former directors, managers, officers, managed accounts
and funds, predecessors, successors, and assigns, subsidiaries, and each of
their respective current and former officers, directors, managers, principals,
members, employees, subcontractors, agents, advisory board members, financial
advisors, partners, attorneys, accountants, investment bankers, consultants,
representatives, management companies, fund advisors, and other professionals,
each solely in their capacity as such; provided, however, that any Entity
identified in the Schedule of Non-Released Entities shall not be deemed an
Exculpated Party.

56.    “Executory Contract” means a contract to which one or more of the Debtors
is a party that is subject to assumption or rejection under section 365 or 1123
of the Bankruptcy Code.

57.    “Federal Judgment Rate” means the federal judgment rate in effect as of
the Petition Date, compounded annually.

58.    “File,” “Filed,” or “Filing” means file, filed, or filing in the Chapter
11 Cases with the Court or, with respect to the filing of a Proof of Claim or
proof of Interest, the Notice and Claims Agent or the Court through the PACER or
CM/ECF website.

59.    “Final Order” means (i) an order or judgment of the Court, as entered on
the docket in any Chapter 11 Case (or any related adversary proceeding or
contested matter) or the docket of any other court of competent jurisdiction, or
(ii) an order or judgment of any other court having jurisdiction over any appeal
from (or petition seeking certiorari or other review of) any order or judgment
entered by the Court (or any other court of competent jurisdiction, including in
an appeal taken) in the Chapter 11 Cases (or in any related adversary proceeding
or contested matter), in each case that has not been reversed, stayed, modified,
or amended, and as to which the time to appeal, or seek certiorari or move for a
new trial, reargument, or rehearing has expired according to applicable law and
no appeal or petition for certiorari or other proceedings for a new trial,
reargument, or rehearing has been timely taken, or as to which any appeal that
has been taken or any petition for certiorari that has been or may be timely
Filed has been withdrawn or resolved by the highest court to which the order or
judgment was appealed or from which certiorari was sought or the new trial,
reargument, or rehearing shall have been denied, resulted in no modification of
such order, or has otherwise been dismissed with prejudice; provided, however,
that the possibility a motion under Rule 60 of the Federal Rules of Civil
Procedure, or any analogous rule under the Bankruptcy Rules or the Local Rules,
may be Filed relating to such order shall not prevent such order from being a
Final Order.

 

6



--------------------------------------------------------------------------------

60.    “First Lien Exit Facility” means a new credit facility or credit
facilities among the Debtors, the lenders party thereto, and the First Lien Exit
Facility Agent, on the terms and conditions set forth in the First Lien Exit
Facility Documents, which terms and conditions shall be consistent with the
First Lien Exit Facility Term Sheet and otherwise acceptable to the Debtors, the
First Lien Exit Facility Agent, and the Requisite Creditors.

61.    “First Lien Exit Facility Agent” means the administrative agent and
collateral agent under the First Lien Exit Facility, or any successor thereto,
solely in its capacity as such.

62.    “First Lien Exit Facility Commitment Parties” means, at any time or from
time to time, the Prepetition Credit Agreement Lenders that have committed to
fund the First Lien Exit Facility and are signatories to the Backstop Agreement,
solely in their capacities as such, including their respective permitted
transferees, successors and assigns, all in accordance with the Backstop
Agreement.

63.    “First Lien Exit Facility Documents” means the First Lien Exit Facility,
the Backstop Agreement, and any other guarantee, security, and relevant
documentation with respect to the First Lien Exit Facility (including any
intercreditor agreement between the First Lien Exit Facility Agent and the
Second Lien Exit Facility Agent), each in form and substance acceptable to the
Debtors, the First Lien Exit Facility Agent, and the Requisite Creditors.

64.    “First Lien Exit Facility Put Option Premium” means the put option
premium payable to the First Lien Exit Facility Commitment Parties in
consideration of their commitments under the Backstop Agreement in the form of
New Equity equal to 2.5% of the New Equity outstanding on the Effective Date,
after giving effect to the issuance of New Equity to Holders of Term Loan Claims
and Convertible Notes Claims pursuant to the Plan and the New First Lien Exit
Facility Equity, subject to dilution only by the Management Incentive Plan,
which New Equity shall be valued in accordance with the Plan. For the avoidance
of doubt, the First Lien Exit Facility Put Option Premium will not dilute the
Management Equity Pool granted pursuant to the Management Incentive Plan.

65.    “First Lien Exit Facility Term Sheet” means the First Lien Exit Facility
Term Sheet attached as Exhibit B to the Restructuring Support Agreement.

66.    “General Unsecured Claim” means any Unsecured Claim against any Debtor
(including, for the avoidance of doubt, any Claim arising from the rejection of
an Executory Contract or Unexpired Lease) that is not otherwise paid in full or
otherwise satisfied during the Chapter 11 Cases pursuant to an order of the
Court, other than a Priority Tax Claim, an Other Priority Claim, a PPP Loan
Claim, a Section 510(b) Claim, or an Intercompany Claim.

67.    “General Unsecured Claims Distribution” means $100,000 in Cash, less the
reasonable out of pocket expenses of the GUC Administrator, including, without
limitation, the fees and expenses of the GUC Administrator’s counsel.

67.68.     “Governmental Unit” shall have the meaning set forth in section
101(27) of the Bankruptcy Code.

 

7



--------------------------------------------------------------------------------

68.69.     “Governmental Bar Date” means February 23, 2021 at 11:59 p.m.
(prevailing Central Time) the date established pursuant to the Bar Date Order as
the date by which Proofs of Claim of Governmental Units must be Filed.

70.    “GUC Administrator” means the Entity designated by the Debtors and the
Requisite Creditors, in consultation with the Creditors’ Committee, and
identified in the Plan Supplement, to, among other things, (a) object to General
Unsecured Claims, (b) administer the General Unsecured Claims allowance process,
and (c) authorize distributions to Holders of General Unsecured Claims from the
General Unsecured Claims Distribution, in each case, as set forth in the Plan
and the GUC Administrator Agreement.

71.    “GUC Administrator Agreement” means the agreement governing the GUC
Administrator’s duties and responsibilities to be Filed as part of the Plan
Supplement.

69.72.     “Holder” means any Person or Entity holding a Claim or an Interest.

70.73.     “Impaired” means, with respect to a Class of Claims or Interests,
that such Class of Claims or Interests is not Unimpaired.

71.74.     “Indemnification Obligation” means any obligation of any Debtor to
indemnify current and former directors, officers, members, managers, agents, or
employees of any of the Debtors who served in such capacity with respect to or
based upon such service or any act or omission taken or not taken in any of such
capacities, or for or on behalf of any Debtor, whether pursuant to agreement,
the Debtors’ respective memoranda, articles or certificates of incorporation,
corporate charters, bylaws, operating agreements, limited liability company
agreements, or similar corporate or organizational documents or other applicable
contract or law in effect as of the Effective Date.

72.75.     “Insider” has the meaning set forth in section 101(31) of the
Bankruptcy Code.

73.76.    “Intercompany Claim” means any Claim held by one Debtor against
another Debtor.

74.77.     “Intercompany Interest” means an Interest in one Debtor held by
another Debtor.

75.78.    “Interests” means the common stock, preferred stock, limited liability
company interests, and any other equity security as defined in section 101(16)
of the Bankruptcy Code or equity, ownership, or profits interests of any Debtor,
including, without limitation, the SAE Holdings Common Stock, and options,
warrants, rights, or other securities or agreements to acquire the common stock,
preferred stock, limited liability company interests, or other equity,
ownership, or profits interests of any Debtor (whether or not arising under or
in connection with any employment agreement), including the SAE Holdings
Warrants and any Claim against the Debtors that is subject to subordination
pursuant to section 510(b) of the Bankruptcy Code arising from or related to any
of the foregoing.

76.79.     “Interim Compensation Order” means the order entered by the Court
establishing procedures for compensationOrder Granting Debtors’ Motion for an
Order under U.S.C. §§ 105(a) and 331 Establishing Procedures for Interim
Compensation and Reimbursement of Expenses for Professionals [Docket No. 211].

77.80.     “Judicial Code” means title 28 of the United States Code, 28 U.S.C.
§§ 1–4001.

78.81.    “Lien” shall have the meaning set forth in section 101(37) of the
Bankruptcy Code.

 

8



--------------------------------------------------------------------------------

79.82.     “Local Rules” means the Local Rules of Bankruptcy Practice and
Procedure of the United States Bankruptcy Court for the Southern District of
Texas.

80.83.     “Management Equity Pool” means the New Equity in the aggregate amount
of 9% of the New Equity (on a fully diluted basis as of the Effective Date)
reserved under the Management Incentive Plan after the New First Lien Exit
Facility Equity is issued, the New Equity is issued pursuant to the First Lien
Exit Facility Put Option Premium and the New Equity is issued to Holders of Term
Loan Claims and Convertible Notes Claims, a portion of which will be allocated
to the management of the Reorganized Debtors on the terms and conditions set
forth in the MIP Term Sheet. For the avoidance of doubt, the total New Equity
reserved under the Management Incentive Plan will be calculated after the
issuance of the New First Lien Exit Facility Equity issued pursuant to the
Rights Offering, the New Equity issued pursuant to the First Lien Exit Facility
Put Option Premium, and the New Equity issued to Holders of Term Loan Claims and
Convertible Notes Claims, and will dilute the New First Lien Exit Facility
Equity, the New Equity issued pursuant to the First Lien Exit Facility Put
Option Premium, and the New Equity issued to Holders of Term Loan Claims and
Convertible Notes Claims pursuant to this Plan.

81.84.     “Management Incentive Plan” means that certain post-Effective Date
management incentive plan, pursuant to which the Management Equity Pool shall be
reserved and allocated as part of the compensation provided to the Reorganized
Debtors’ management on the terms and conditions set forth in the MIP Term Sheet.

82.85.    “MIP Term Sheet” means the term sheet attached as Exhibit D to the
Restructuring Support Agreement detailing the terms of the Management Incentive
Plan.

83.86.    “New Boards” means the initial board of directors, members, or
managers, as applicable, of each Reorganized Debtor, including the New Parent
Board, as designated in accordance with ARTICLEArticle IV.IH.

84.87.    “New Equity” means the common stock, par value $0.0001 per share, of
New Parent to be issued pursuant to the Plan, the Rights Offering, and the
Backstop Agreement on the Effective Date, including the New First Lien Exit
Facility Equity and the First Lien Exit Facility Put Option Premium.

85.88.     “New First Lien Exit Facility Equity” means New Equity to be issued
to the lenders under the First Lien Exit Facility, equal to 95% of the New
Equity outstanding on the Effective Date, after giving effect to the issuance of
New Equity to Holders of Term Loan Claims and Convertible Notes Claims pursuant
to the Plan, subject to dilution only by the Management Incentive Plan.

86.89.     “New Organizational Documents” means the form of the certificates or
articles of incorporation, bylaws, limited liability company agreements, or such
other applicable formation, constitutional, or organizational documents,
investor rights agreements, or shareholders’ agreements, as applicable, of each
of the Reorganized Debtors, which forms shall be included in the Plan Supplement
and shall be consistent in all respects with the Governance Term Sheet attached
as Exhibit G to the Restructuring Support Agreement.

87.90.     “New Parent” means SAE Holdings or any successor thereto, by merger,
consolidation, or otherwise, on or after the Effective Date.

88.91.     “New Parent Board” means the initial board of directors of New
Parent, as determined pursuant to Article IV.IH.

 

9



--------------------------------------------------------------------------------

89.92.     “Notice and Claims Agent” means Epiq Corporate Restructuring, LLC,
the notice, claims, and solicitation agent retained by the Debtors in the
Chapter 11 Cases.

90.93.     “Other Priority Claim” means any Claim against a Debtor other than an
Administrative Claim or a Secured Tax Claim entitled to priority in right of
payment under section 507(a) of the Bankruptcy Code, to the extent such Claim
has not already been paid during the Chapter 11 Cases.

91.94.    “Other Secured Claim” means any Secured Claim other than the
following: (a) Credit Agreement Claims; (b) Term Loan Claims; (c) Convertible
Notes Claims; or (d) Secured Tax Claims. For the avoidance of doubt, “Other
Secured Claims” includes any Claim against a Debtor, arising under, derived
from, or based upon any letter of credit issued for the account of one or more
Debtors, the reimbursement obligation for which is either Secured by a Lien or
is subject to a valid right of setoff pursuant to section 553 of the Bankruptcy
Code.

92.95.     “Person” shall have the meaning set forth in section 101(41) of the
Bankruptcy Code.

93.96.    “Petition Date” means August 27, 2020, the date on which each Debtor
Filed its voluntary petition for relief commencing the Chapter 11 Cases.

94.97.    “Plan” means this chapter 11 plan, as it may be altered, amended,
modified, or supplemented from time to time in accordance with the Restructuring
Support Agreement and the terms hereof, including the Plan Supplement and all
exhibits, supplements, appendices, and schedules to the Plan.

95.98.     “Plan Supplement” means the compilation of documents and forms of
documents, schedules, and exhibits to the Plan, each of which shall be in form
and substance acceptable to the Requisite Creditors (as amended, supplemented,
or modified from time to time in accordance with the terms hereof, the
Bankruptcy Code, the Bankruptcy Rules, and the Restructuring Support Agreement),
to be Filed by the Debtors no later than seven (7) days before the Voting
Deadline, and additional documents or amendments to previously Filed documents,
Filed before the Confirmation Date as amendments to the Plan Supplement (which,
for the avoidance of doubt, shall also be in form and substance acceptable to
the Requisite Creditors), including but not limited to the following, as
applicable: (a) the New Organizational Documents; (b) the terms of the First
Lien Exit Facility and the First Lien Exit Facility Documents; (c) the terms of
the Second Lien Exit Facility and the Second Lien Exit Facility Documents;
(d) the Schedule of Rejected Executory Contracts and Unexpired Leases; (e) the
Schedule of Assumed Executory Contracts and Unexpired Leases; (f) a list of
retained Causes of Action; (g) the Management Incentive Plan; (h) the identity
of the members of the New Boards and the senior management team to be retained
by the Reorganized Debtors as of the Effective Date (to the extent known);
(i) the identity of the GUC Administrator; and (ji) the Schedule of Non-Released
Entities. The Debtors shall have the right to amend the documents contained in,
and exhibits to, the Plan Supplement through the Effective Date subject in all
respects to the consent rights set forth herein and in the Restructuring Support
Agreement and the Backstop Agreement.

96.99.    “PPP Loan Claims” means, collectively, Claims against SAE Inc. arising
under the PPP Note.

97.100.     “PPP Note” means the Unsecured note dated as of May 8, 2020 between
SAE Inc. and Texas Champions Bank.

98.101.     “Prepetition Agreements” means (i) the Prepetition Credit Agreement,
(ii) the Prepetition Term Loan Agreement, and (iii) the Prepetition Indenture.

 

10



--------------------------------------------------------------------------------

99.102.     “Prepetition Credit Agreement Agent” means Cantor Fitzgerald
Securities, as administrative agent and collateral agent under the Prepetition
Credit Agreement.

100.103.     “Prepetition Credit Agreement” means that certain Third Amended and
Restated Credit and Security Agreement, dated as of September 26, 2018 (as
amended from time to time), among SAE Inc., the guarantors party thereto, the
Prepetition Credit Agreement Agent, and the Prepetition Credit Agreement
Lenders.

101.104.    “Prepetition Credit Agreement Lenders” means the lenders under the
Prepetition Credit Agreement.

102.105.     “Prepetition Indenture” means that certain Senior Secured
Convertible Notes Indenture dated as of September 26, 2018 (as amended or
supplemented from time to time), among SAE Holdings, the guarantors party
thereto, and the Prepetition Trustee.

103.106.     “Prepetition Convertible Noteholders” means the Holders of the
Prepetition Convertible Notes.

104.107.     “Prepetition Convertible Notes” means the 6.00% Senior Secured
Convertible Notes due 2023 issued pursuant to the Prepetition Indenture.

105.108.    “Prepetition Term Loan Agent” means Delaware Trust Company, as
administrative agent and collateral agent under the Prepetition Term Loan
Agreement.

106.109.    “Prepetition Term Loan Agreement” means that certain Term Loan and
Security Agreement, dated as of June 29, 2016 (as amended from time to time),
among SAE Holdings, the guarantors party thereto, the Prepetition Term Loan
Agent, and the Prepetition Term Loan Lenders.

107.110.    “Prepetition Term Loan Documents” means the Prepetition Term Loan
Agreement and the other “Loan Documents” as defined in the Prepetition Term Loan
Agreement.

108.111.     “Prepetition Term Loan Lenders” means the lenders under the
Prepetition Term Loan Agreement.

109.112.    “Prepetition Trustee” means Wilmington Savings Funds Society, FSB,
as Trustee and Collateral Trustee under the Prepetition Indenture.

110.113.    “Priority Tax Claim” means any Claim of a Governmental Unit against
a Debtor of the kind specified in section 507(a)(8) of the Bankruptcy Code.

111.114.    “Pro Rata” means, unless indicated otherwise, the proportion that an
Allowed Claim in a particular Class bears to the aggregate amount of Allowed
Claims in that respective Class, or the proportion that Allowed Claims in a
particular Class bear to the aggregate amount of Allowed Claims in a particular
Class and other Classes entitled to share in the same recovery as such Allowed
Claim under the Plan.

112.115.    “Professional” means an Entity employed pursuant to a Court order in
accordance with sections 327 or 1103 of the Bankruptcy Code and to be
compensated for services rendered before or on the Effective Date pursuant to
sections 327, 328, 329, 330, or 331 of the Bankruptcy Code.

 

11



--------------------------------------------------------------------------------

113.116.     “Professional Fee Claims” means all Administrative Claims for the
compensation of Professionals and the reimbursement of expenses incurred by such
Professionals through and including the Effective Date to the extent such fees
and expenses have not been paid pursuant to the Interim Compensation Order or
any other order of the Court. To the extent the Court denies or reduces by a
Final Order any amount of a Professional’s requested fees and expenses, then the
amount by which such fees or expenses are reduced or denied shall reduce the
applicable Allowed Professional Fee Claim.

114.117.    “Professional Fee Escrow Account” means an interest-bearing account
in an amount equal to the Professional Fee Reserve Amount and funded by the
Debtors on the Effective Date, pursuant to Article II.B.2.

115.118.     “Professional Fee Reserve Amount” means the total amount of
Professional Fee Claims estimated in accordance with Article II.B.3.

116.119.     “Proof of Claim” means a proof of Claim Filed against any of the
Debtors in the Chapter 11 Cases.

117.120.     “Reinstated” or “Reinstatement” means, with respect to Claims and
Interests, the treatment provided for in section 1124 of the Bankruptcy Code.

118.121.    “Released Party” means each of the following solely in its capacity
as such: (a) the Debtors; (b) the Reorganized Debtors; (c) the Consenting
Creditors; (d) the First Lien Exit Facility Commitment Parties; (e) the
Creditors’ Committee and its past and current members in their capacities as
such; (f) the Agents; (g) the Releasing Parties; and (h) with respect to each of
the foregoing Entities under (a) through (g), such Entity’s current and former
direct and indirect Affiliates, and such Entity’s and its current and former
direct and indirect Affiliates’ current and former directors, managers,
officers, managed accounts and funds, predecessors, successors, and assigns,
subsidiaries, and each of their respective current and former equityholders,
officers, directors, managers, principals, members, employees, subcontractors,
advisors, agents, advisory board members, financial advisors, partners,
attorneys, accountants, investment bankers, consultants, representatives,
management companies, fund advisors, and other professionals; provided, however,
that any Entities identified in the Schedule of Non-Released Entities shall not
be Released Parties. Notwithstanding the foregoing, any Entity that opts out of
being a Releasing Party (as set forth in the definition thereof) shall not be
deemed a Released Party hereunder.

119.122.     “Releasing Party” means each of the following solely in its
capacity as such: (a) Released Parties; (b) all Holders of Claims and Interests
that were given notice of the opportunity to opt out of granting the releases
set forth herein but did not opt out; and (c) with respect to each of the
Entities under (a) and (b), such Entity’s current and former direct and indirect
Affiliates, and such Entities’ and their current and former direct and indirect
Affiliates’ current and former directors, managers, officers, managed accounts
and funds, predecessors, successors, and assigns, subsidiaries, and each of
their respective current and former officers, directors, managers, principals,
members, employees, subcontractors, agents, advisory board members, financial
advisors, partners, attorneys, accountants, investment bankers, consultants,
representatives, management companies, fund advisors, and other professionals,
each solely in their capacity as such.

120.123.     “Reorganized Debtors” means the Debtors, or any successors thereto,
by merger, consolidation, or otherwise (including New Parent), in each case in
accordance with the Plan and the Restructuring Transactions, on or after the
Effective Date.

 

12



--------------------------------------------------------------------------------

121.124.     “Requisite Commitment Parties” means, as of the date of
determination, First Lien Exit Facility Commitment Parties who have committed to
provide a majority of the aggregate principal amount of the term loans pursuant
to the First Lien Exit Facility.

122.125.     “Requisite Convertible Noteholders” means, as of the date of
determination, Consenting Convertible Noteholders holding at least a majority in
aggregate principal amount of the outstanding Prepetition Convertible Notes held
by the Consenting Convertible Noteholders as of such date.

123.126.    “Requisite Credit Agreement Lenders” means, as of the date of
determination, Consenting Credit Agreement Lenders holding at least a majority
in aggregate principal amount of the outstanding Prepetition Credit Agreement
Advances held by the Consenting Credit Agreement Lenders as of such date.

124.127.     “Requisite Creditors” means each of (i) the Requisite Convertible
Noteholders, (ii) the Requisite Credit Agreement Lenders, (iii) the Requisite
Term Loan Lenders and (iv) the Requisite Commitment Parties.

125.128.     “Requisite Term Loan Lenders” means, as of the date of
determination, Consenting Term Loan Lenders holding at least a majority in
aggregate principal amount of the outstanding Prepetition Term Loan Advances
held by the Consenting Term Loan Lenders as of such date.

126.129.     “Restructuring Expenses” means (i) the Consenting Creditors Fees
and (ii) the reasonable and documented fees and out of pocket expenses of the
Prepetition Credit Agreement Agent, the Prepetition Term Loan Agent, and the
Prepetition Trustee incurred through and including the Effective Date.

127.130.     “Restructuring Support Agreement” means that certain Restructuring
Support Agreement, dated August 27, 2020, as amended on November 1, 2020, by and
among the Debtors and the Consenting Creditors, as amended, modified, or
supplemented, from time to time.

128.131.    “Restructuring Transactions” means all actions that may be necessary
or appropriate to effectuate the transactions described in, approved by,
contemplated by, or necessary to effectuate, the Restructuring Support Agreement
and the Plan.

129.132.     “Rights Offering” means the offering of subscription rights to
Eligible Holders to purchase term loans under the First Lien Exit Facility and
New First Lien Exit Facility Equity for an aggregate purchase price of
$15,000,000, to be conducted in reliance upon the exemption from registration
provided in section 4(a)(2) of the Securities Act and Rule 506 of Regulation D
promulgated thereunder (if available), pursuant to which (a) each Eligible
Holder of a Credit Agreement Claim will be entitled to receive rights to
subscribe for its Pro Rata share (measured by reference to the aggregate amount
of Allowed Credit Agreement Claims) share of 78% and the aggregate amount of
Allowed Term Loan Claims) of the term loans under the First Lien Exit Facility
and New First Lien Exit Facility Equity; and (b) each Eligible Holder of a Term
Loan Claim will be entitled to receive rights to subscribe for its Pro Rata
share (measured by reference to the aggregate amount of Allowed Credit Agreement
Claims and the aggregate amount of Allowed Term Loan Claims) share of 12.5% of
the term loans under the First Lien Exit Facility and New First Lien Exit
Facility Equity; and (c) each Eligible Holder of a Convertible Notes Claim will
be entitled to receive rights to subscribe for its Pro Rata (measured by
reference to the aggregate amount of Allowed Convertible Notes Claims) share of
9.5%of the term loans under the First Lien Exit Facility and New First Lien Exit
Facility Equity.

 

13



--------------------------------------------------------------------------------

130.133.     “Rights Offering Procedures” means the procedures governing the
Rights Offering substantially in the form set forth on Exhibit F to the
Disclosure Statement and in form and substance acceptable to the Debtors and the
Requisite Creditors.

131.134.      “SAE Holdings” means SAExploration Holdings, Inc., a Delaware
corporation.

132.135.    “SAE Holdings Common Stock” means SAE Holdings’ authorized and
issued common stock, par value 0.0001 per share, outstanding as of the Petition
Date.

133.136.    “SAE Holdings Interests” means, collectively, any prepetition
Interests in SAE Holdings, including the SAE Holdings Common Stock and the SAE
Holdings Warrants, but excluding the Prepetition Convertible Notes.

134.137.     “SAE Holdings Warrants” means SAE Holdings’ authorized and issued
Series A Warrants, Series B Warrants, Series C Warrants, Series D Warrants,
Series E Warrants and Series F Warrants to purchase SAE Holdings Common Stock,
outstanding as of the Petition Date, and any rights to receive additional Series
A Warrants, Series B Warrants, Series C Warrants, Series D Warrants, Series E
Warrants and Series F Warrants.

135.138.     “SAE Inc.” means SAExploration, Inc., a Delaware corporation.

136.139.    “Schedule of Assumed Executory Contracts and Unexpired Leases” means
the schedule of Executory Contracts and Unexpired Leases to be assumed by the
Debtors and assigned to the Reorganized Debtors pursuant to the Plan with the
consent of the Requisite Creditors, as set forth in the Plan Supplement, as may
be amended from time to time prior to the Effective Date.

137.140.     “Schedule of Rejected Executory Contracts and Unexpired Leases”
means the schedule of Executory Contracts and Unexpired Leases to be rejected by
the Debtors pursuant to the Plan with the consent of the Requisite Creditors, as
set forth in the Plan Supplement, as may be amended from time to time prior to
the Effective Date.

138.141.    “Schedules” means, collectively, the schedules of assets and
liabilities, schedules of Executory Contracts and Unexpired Leases, and
statements of financial affairs Filed by the Debtors pursuant to section 521 of
the Bankruptcy Code and in substantial accordance with the Official Bankruptcy
Forms B 206A-H, as the same may have been amended, modified, or supplemented
from time to time.

139.142.    “Second Lien Exit Facility” means a new credit facility or credit
facilities among the Debtors, the Prepetition Credit Agreement Lenders, and the
Second Lien Exit Facility Agent, on the terms and conditions set forth in the
Second Lien Exit Facility Documents, which terms and conditions shall be
consistent with the Second Lien Exit Facility Term Sheet and otherwise
acceptable to the Debtors, the Second Lien Exit Facility Agent, and the
Requisite Creditors.

140.143.     “Second Lien Exit Facility Agent” means the administrative agent
and collateral agent under the Second Lien Exit Facility, or any successor
thereto, solely in its capacity as such.

141.144.     “Second Lien Exit Facility Documents” means the Second Lien Exit
Facility, and any other guarantee, security, and relevant documentation with
respect to the Second Lien Exit Facility (including any intercreditor agreement
between the First Lien Exit Facility Agent and the Second Lien Exit Facility
Agent), each in form and substance acceptable to the Debtors, the Second Lien
Exit Facility Agent, and the Requisite Creditors.

 

14



--------------------------------------------------------------------------------

142.145.     “Second Lien Exit Facility Term Sheet” means the Second Lien Exit
Facility Term Sheet attached as Exhibit C to the Restructuring Support
Agreement.

143.146.     “Section 510(b) Claim” means any Claim against a Debtor (a) arising
from rescission of a purchase or sale of a Security of any Debtor or an
Affiliate of any Debtor, (b) for damages arising from the purchase or sale of
such a Security, (c) for reimbursement or contribution Allowed under section 502
of the Bankruptcy Code on account of such a Claim, or (d) otherwise subject to
subordination pursuant to section 510(b) of the Bankruptcy Code..

144.147.     “Secured” means when referring to a Claim, that such Claim is:
(a) secured by a Lien on property in which the applicable Estate has an
interest, which Lien is valid, perfected, and enforceable pursuant to applicable
law or by reason of a Court order, or that is subject to setoff pursuant to
section 553 of the Bankruptcy Code, to the extent of the value of the creditor’s
interest in such Estate’s interest in such property or to the extent of the
amount subject to setoff, as applicable, as determined pursuant to section
506(a) of the Bankruptcy Code; or (b) otherwise Allowed pursuant to the Plan as
a Secured Claim.

145.148.     “Secured Tax Claim” means any Secured Claim against any Debtor
that, absent its Secured status, would be entitled to priority in right of
payment under section 507(a)(8) of the Bankruptcy Code (determined irrespective
of time limitations), including any related Secured Claim for penalties.

146.149.    “Securities Act” means the Securities Act of 1933, 15 U.S.C. §§
77a–77aa, as amended.

147.150.     “Security” shall have the meaning set forth in section 101(49) of
the Bankruptcy Code.

148.151.     “Settled Issues” shall have the meaning set forth in Article
VIII.A.

149.152.    “Term Loan Claims” means Claims against the Debtors arising under
the Prepetition Term Loan Documents.

150.153.     “Transfer” has the meaning given to such term in the Restructuring
Support Agreement.

151.154.    “U.S. Trustee” means the Office of the United States Trustee for the
Southern District of Texas.

152.155.     “U.S. Trustee Fees” means fees arising under 28 U.S.C. § 1930(a)(6)
and, to the extent applicable, accrued interest thereon arising under 31 U.S.C.
§ 3717.

153.156.     “Unclaimed Distribution” means any distribution under the Plan on
account of an Allowed Claim whose Holder has not: (a) accepted such distribution
or, in the case of distributions made by check, negotiated such check; (b) given
notice to the Reorganized Debtors of an intent to accept such distribution;
(c) responded to the Debtors’ or Reorganized Debtors’ requests for information
necessary to facilitate such distribution; or (d) taken any other action
necessary to facilitate such distribution.

154.157.    “Unexpired Lease” means a lease of nonresidential real property to
which one or more of the Debtors is a party that is subject to assumption or
rejection under section 365 or 1123 of the Bankruptcy Code.

 

15



--------------------------------------------------------------------------------

155.158.     “Unimpaired” means, with respect to a Class of Claims or Interests,
a Class consisting of Claims or Interests that are “unimpaired” within the
meaning of section 1124 of the Bankruptcy Code, including through payment in
full in Cash or Reinstatement.

156.159.     “Unsecured” means not Secured.

157.160.    “Voting Deadline” means October 19December [4], 2020, at 5:00 p.m.,
prevailing Central Time, the deadline for submitting votes to accept or reject
the Plan as set by the Court.

 

B.

Rules of Interpretation

For purposes herein: (1) in the appropriate context, each term, whether stated
in the singular or the plural, shall include both the singular and the plural,
and pronouns stated in the masculine, feminine, or neuter gender shall include
the masculine, feminine, and the neuter gender; (2) except as otherwise
provided, any reference herein to a contract, lease, instrument, release,
indenture, or other agreement or document being in a particular form or on
particular terms and conditions means that the referenced document shall be
substantially in that form or substantially on those terms and conditions;
(3) except as otherwise provided, any reference herein to an existing document
or exhibit having been Filed or to be Filed shall mean that document or exhibit,
as it may thereafter be amended, restated, supplemented, or otherwise modified
in accordance with the terms of the Plan and the Restructuring Support
Agreement; (4) unless otherwise specified, all references herein to “Articles”
are references to Articles of the Plan or hereto; (5) unless otherwise stated,
the words “herein,” “hereof,” and “hereto” refer to the Plan in its entirety
rather than to a particular portion of the Plan; (6) captions and headings to
Articles are inserted for convenience of reference only and are not intended to
be a part of or to affect the interpretation hereof; (7) the words “include” and
“including,” and variations thereof, shall not be deemed to be terms of
limitation, and shall be deemed to be followed by the words “without
limitation;” (8) the rules of construction set forth in section 102 of the
Bankruptcy Code shall apply; (9) any term used in capitalized form herein that
is not otherwise defined but that is used in the Bankruptcy Code or the
Bankruptcy Rules shall have the meaning assigned to that term in the Bankruptcy
Code or the Bankruptcy Rules, as the case may be; (10) any docket number
references in the Plan shall refer to the docket number of any document Filed
with the Court in the Chapter 11 Cases; (11) references to “shareholders,”
“directors,” and/or “officers” shall also include “members” and/or “managers,”
as applicable, as such terms are defined under the applicable state limited
liability company laws; and (12) except as otherwise provided, any reference to
the Effective Date shall mean the Effective Date or as soon as reasonably
practicable thereafter.

 

C.

Computation of Time

Unless otherwise specifically stated herein, the provisions of Bankruptcy Rule
9006(a) shall apply in computing any period of time prescribed or allowed
herein. If the date on which a transaction may occur pursuant to the Plan shall
occur on a day that is not a Business Day, then such transaction shall instead
occur on the next succeeding Business Day.

 

D.

Governing Law

Unless a rule of law or procedure is supplied by federal law (including the
Bankruptcy Code and Bankruptcy Rules) or unless otherwise specifically stated
herein, the laws of the State of New York without giving effect to the
principles of conflict of laws, shall govern the rights, obligations,
construction, and implementation of the Plan, any agreements, documents,
instruments, or contracts executed or entered into in connection with the Plan
(except as otherwise set forth in those agreements, in which case the governing
law of such agreement shall control); provided that corporate or limited
liability company governance matters relating to the Debtors or the Reorganized
Debtors, as applicable, shall be governed by the laws of the state of
incorporation or formation (as applicable) of the applicable Debtor or
Reorganized Debtor.

 

16



--------------------------------------------------------------------------------

E.

Reference to Monetary Figures

All references in the Plan to monetary figures shall refer to currency of the
United States of America, unless otherwise expressly provided herein.

 

F.

Reference to the Debtors or the Reorganized Debtors

Except as otherwise specifically provided in the Plan to the contrary,
references in the Plan to the Debtors or the Reorganized Debtors shall mean the
Debtors and the Reorganized Debtors, as applicable, to the extent the context
requires.

 

G.

Controlling Document

In the event of an inconsistency between the Plan and the Disclosure Statement
or any other order (other than the Confirmation Order) referenced in the Plan
(or any exhibits, schedules, appendices, supplements or amendments to any of the
foregoing, other than the Plan Supplement), the terms of the Plan shall control
in all respects. In the event of an inconsistency between the Plan and the Plan
Supplement, the terms of the relevant document in the Plan Supplement shall
control (unless stated otherwise in such Plan Supplement document or in the
Confirmation Order). In the event of an inconsistency between the Confirmation
Order and the Plan, the Confirmation Order shall control.

ARTICLE II.

ADMINISTRATIVE CLAIMS, PROFESSIONAL

FEE CLAIMS, AND PRIORITY CLAIMS

In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative
Claims and Priority Tax Claims have not been classified and, thus, are excluded
from the Classes of Claims and Interests set forth in Article III hereof.

 

A.

Administrative Claims

Except with respect to Administrative Claims that are Professional Fee Claims,
and except to the extent that an Administrative Claim has already been paid
during the Chapter 11 Cases or a Holder of an Allowed Administrative Claim and
the applicable Debtor(s) agree to less favorable treatment, each Holder of an
Allowed Administrative Claim shall be paid in full in Cash on the latest of:
(a) on or as soon as reasonably practicable after the Effective Date if such
Administrative Claim is Allowed as of the Effective Date; (b) on or as soon as
reasonably practicable after the date such Administrative Claim is Allowed, if
not Allowed as of the Effective Date; and (c) the date such Allowed
Administrative Claim becomes due and payable, or as soon thereafter as is
reasonably practicable; provided that Allowed Administrative Claims that arise
in the ordinary course of the Debtors’ businesses shall be paid in the ordinary
course of business in accordance with the terms and subject to the conditions of
any agreements governing, instruments evidencing, or other documents relating to
such transactions.

Except as otherwise provided in this Article II.A and except with respect to
Administrative Claims that are Professional Fee Claims, requests for payment of
Administrative Claims arising between the Petition Date and the Effective Date
must be Filed and served on the Reorganized Debtors pursuant to the

 

17



--------------------------------------------------------------------------------

procedures specified in the Confirmation Order and the notice of entry of the
Confirmation Order no later than the Administrative Claims Bar Date. Holders of
Administrative Claims that are required to, but do not, File and serve a request
for payment of such Administrative Claims by such dates shall be forever barred,
estopped, and enjoined from asserting such Administrative Claims against the
Debtors or their property and such Administrative Claims shall be deemed
discharged as of the Effective Date. Objections to such requests, if any, must
be Filed and served on the Reorganized Debtors and the requesting party no later
than 30 days after the Effective Date or such other date fixed by the Court.
Notwithstanding the foregoing, no request for payment of an Administrative Claim
need be Filed with respect to an Administrative Claim previously Allowed.

For the avoidance of doubt, Claims for fees and expenses of advisors to the
Debtors and the Creditors’ Committee shall constitute Professional Fee Claims.

 

B.

Professional Compensation

 

  1.

Final Fee Applications

All final requests for payment of Professional Fee Claims, including the
Professional Fee Claims incurred during the period from the Petition Date
through the Effective Date, must be Filed and served on the Reorganized Debtors
no later than 45 days after the Effective Date. All such final requests will be
subject to approval by the Court after notice and a hearing in accordance with
the procedures established by the Bankruptcy Code and prior orders of the Court
in the Chapter 11 Cases, including the Interim Compensation Order, and once
approved by the Court, will be promptly paid from the Professional Fee Escrow
Account in the full Allowed amount of each such Professional Fee Claim. If the
Professional Fee Escrow Account is insufficient to fund the full Allowed amounts
of Professional Fee Claims, remaining unpaid Allowed Professional Fee Claims
will be promptly paid by the Reorganized Debtors without any further action or
order of the Court.

 

  2.

Professional Fee Escrow Account

On the Effective Date, the Reorganized Debtors shall establish and fund the
Professional Fee Escrow Account with Cash equal to the Professional Fee Reserve
Amount. The Professional Fee Escrow Account shall not be subject to any Lien and
shall be maintained in trust solely for the benefit of the Professionals. The
funds in the Professional Fee Escrow Account shall not be considered property of
the Estates or of the Reorganized Debtors. When all Allowed amounts owing to
Professionals have been paid in full, any remaining amount in the Professional
Fee Escrow Account shall promptly be turned over to the Reorganized Debtors
without any further action or order of the Court. For the avoidance of doubt,
the Restructuring Expenses shall not be paid into the Professional Fee Escrow
Account, and shall be payable in full in accordance with Article IV.QP hereof.

 

  3.

Professional Fee Reserve Amount

Professionals shall reasonably estimate their unpaid Professional Fee Claims
before and as of the Effective Date, and shall deliver such estimate to the
Debtors no later than five (5) Business Days before the Effective Date,
provided, however, that such estimate shall not be deemed to limit the amount of
the fees and expenses that are the subject of the Professional’s final request
for payment of Professional Fee Claims. If a Professional does not provide an
estimate, the Debtors or Reorganized Debtors may estimate the unpaid and
unbilled fees and expenses of such Professional.

 

18



--------------------------------------------------------------------------------

  4.

Post-Effective Date Fees and Expenses

Except as otherwise specifically provided in the Plan, from and after the
Effective Date, the Debtors or Reorganized Debtors shall, in the ordinary course
of business and without any further notice or application to or action, order,
or approval of the Court, pay in Cash the reasonable, actual, and documented
legal, professional, or other fees and expenses related to implementation of the
Plan and Consummation incurred on or after the Effective Date by the
Professionals. Upon the Effective Date, any requirement that Professionals
comply with sections 327 through 331, 363, and 1103 of the Bankruptcy Code in
seeking retention or compensation for services rendered after such date shall
terminate, and the Debtors or Reorganized Debtors may employ and pay any
Professional for fees and expenses incurred after the Effective Date in the
ordinary course of business without any further notice to or action, order, or
approval of the Court.

 

C.

Priority Tax Claims

Except to the extent that a Holder of an Allowed Priority Tax Claim agrees to a
less favorable treatment, in full and final satisfaction, settlement, release,
and discharge of and in exchange for each Allowed Priority Tax Claim, each
Holder of such Allowed Priority Tax Claim shall be treated in accordance with
the terms set forth in section 1129(a)(9)(C) of the Bankruptcy Code. In the
event an Allowed Priority Tax Claim is also a Secured Tax Claim, such Claim
shall, to the extent it is Allowed, be treated as an Other Secured Claim if such
Claim is not otherwise paid in full.

 

D.

Statutory Fees

All fees payable pursuant to 28 U.S.C. § 1930(a) shall be paid by the Debtors or
Reorganized Debtors, as applicable, for each quarter (including any fraction
thereof) until the Chapter 11 Cases are converted, dismissed or closed,
whichever occurs first. The Reorganized Debtors shall continue to File
quarterly-post confirmation operating reports in accordance with the U.S.
Trustee’s Region 7 Guidelines for Debtors-in-Possession.

ARTICLE III.

CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS

 

A.

Summary of Classification

Claims and Interests, except for Administrative Claims, Professional Fee Claims,
Cure Claims, and Priority Tax Claims, are classified in the Classes set forth in
this Article III. A Claim or Interest is classified in a particular Class only
to the extent that the Claim or Interest qualifies within the description of
that Class and is classified in other Classes to the extent that any portion of
the Claim or Interest qualifies within the description of such other Classes. A
Claim or Interest also is classified in a particular Class for the purpose of
receiving distributions pursuant to the Plan only to the extent that such Claim
is an Allowed Claim in that Class and has not been paid, released, or otherwise
satisfied prior to the Effective Date. The Plan constitutes a separate chapter
11 plan of reorganization for each Debtor and the classifications set forth in
Classes 1 through 11 shall be deemed to apply to each Debtor. For all purposes
under the Plan, each Class will contain sub-Classes for each of the Debtors
(i.e., there will be 11 Classes for each Debtor); provided that any Class that
is vacant as to a particular Debtor will be treated in accordance with Article
III.E below.

 

19



--------------------------------------------------------------------------------

  1.

Class Identification

The classification of Claims and Interests against each Debtor (as applicable)
pursuant to the Plan is as follows:

 

Class

  

Claim or Interest

  

Status

  

Entitled to Vote

1    Other Priority Claims    Unimpaired    No (Deemed to Accept) 2    Other
Secured Claims    Unimpaired    No (Deemed to Accept) 3    Secured Tax Claims   
Unimpaired    No (Deemed to Accept) 4    Credit Agreement Claims    Impaired   
Yes 5    Term Loan Claims    Impaired    Yes

6

  

Convertible Notes Claims

  

Impaired

   YesNo (Deemed to Reject)

7

  

PPP Loan Claim

  

Unimpaired

  

No (Deemed to Accept)

8

  

General Unsecured Claims

  

Impaired

  

YesNo (Deemed to Reject)

9    Section 510(b) Claims    Impaired    No (Deemed to Reject) 10   
Intercompany Claims    Unimpaired/Impaired    No (Deemed to Either Accept or
Reject) 11    Intercompany Interests    Unimpaired/Impaired    No (Deemed to
Either Accept or Reject) 12    SAE Holdings Interests    Impaired    No (Deemed
to Reject)

 

B.

Treatment of Claims and Interests

 

  1.

Class 1 – Other Priority Claims

 

  a.

Classification: Class 1 consists of Other Priority Claims.

 

  b.

Treatment: In full and final satisfaction, compromise, settlement, release, and
discharge of and in exchange for each Allowed Other Priority Claim, each Holder
thereof shall receive (i) payment in full, in Cash, of the unpaid portion of its
Allowed Other Priority Claim or (ii) such other treatment as may otherwise be
agreed to by such Holder, the Debtors, and the Requisite Creditors.

 

  c.

Voting: Class 1 is Unimpaired under the Plan. Each Holder of an Other Priority
Claim will be conclusively deemed to have accepted the Plan pursuant to section
1126(f) of the Bankruptcy Code. Therefore, the Holders of Other Priority Claims
will not be entitled to vote to accept or reject the Plan.

 

  2.

Class 2 – Other Secured Claims

 

  a.

Classification: Class 2 consists of Other Secured Claims.

 

  b.

Treatment: Except to the extent that a Holder of an Allowed Other Secured Claim
agrees to a less favorable treatment, in full and final satisfaction,
compromise,

 

20



--------------------------------------------------------------------------------

  settlement, release, and discharge of and in exchange for its Allowed Other
Secured Claim, each such Holder shall receive, at the Debtors’ election with the
consent of the Requisite Creditors, either (i) Cash equal to the full Allowed
amount of its Claim, (ii) Reinstatement of such Holder’s Allowed Other Secured
Claim, or (iii) the return or abandonment of the collateral securing such
Allowed Other Secured Claim to such Holder.

 

  c.

Voting: Class 2 is Unimpaired under the Plan. Each Holder of an Other Secured
Claim will be conclusively deemed to have accepted the Plan pursuant to section
1126(f) of the Bankruptcy Code. Therefore, the Holders of Other Secured Claims
will not be entitled to vote to accept or reject the Plan.

 

  3.

Class 3 – Secured Tax Claims

 

  a.

Classification: Class 3 consists of Secured Tax Claims.

 

  b.

Treatment: Except to the extent that a Holder of an Allowed Secured Tax Claim
agrees to a less favorable treatment, in full and final satisfaction,
compromise, settlement, release, and discharge of and in exchange for its
Allowed Secured Tax Claim, each such Holder shall receive, at the Debtors’
election with the consent of the Requisite Creditors, either (i) Cash equal to
the full Allowed amount of its Claim, (ii) Reinstatement of such Holder’s
Allowed Secured Tax Claim, or (iii) the return or abandonment of the collateral
securing such Allowed Secured Tax Claim to such Holder.

 

  c.

Voting: Class 3 is Unimpaired under the Plan. Each Holder of a Secured Claim Tax
will be conclusively deemed to have accepted the Plan pursuant to section
1126(f) of the Bankruptcy Code. Therefore, Holders of Secured Tax Claims will
not be entitled to vote to accept or reject the Plan.

 

  4.

Class 4 – Credit Agreement Claims

 

  a.

Classification: Class 4 consists of the Credit Agreement Claims.

 

  b.

Allowance: The Credit Agreement Claims shall be Allowed in the aggregate
principal amount of $20,500,000.00 (the “Allowed Credit Agreement Claims”), plus
any accrued and unpaid prepetition and postpetition interest thereon (the
“Accrued Interest”).

 

  c.

Treatment: Except to the extent that a Holder of an Allowed Credit Agreement
Claim agrees to a less favorable treatment, in full and final satisfaction,
compromise, settlement, release, and discharge of and in exchange for its
Allowed Credit Agreement Claim, each such Holder shall receive (i) its Pro Rata
share (measured by reference to the aggregate amount of Allowed Credit Agreement
Claims) of participation in the Second Lien Exit Facility in an amount equal to
such Allowed Credit Agreement Claim; (ii) the right to purchase pursuant to the
Rights Offering up to its Pro Rata share (measured by reference to the aggregate
amount of Allowed Credit Agreement Claims) of 78% and the aggregate amount of
Allowed Term Loan Claims) of (A) the term loans under the First Lien Exit
Facility and (B) the New First Lien Exit Facility Equity; and (iii) the payment
in full in Cash on the Effective Date of all Accrued Interest as of the
Effective Date.

 

21



--------------------------------------------------------------------------------

  d.

Voting: Class 4 is Impaired under the Plan. Each Holder of an Allowed Credit
Agreement Claim will be entitled to vote to accept or reject the Plan.

 

  5.

Class 5 – Term Loan Claims

 

  a.

Classification: Class 5 consists of all Term Loan Claims.

 

  b.

Allowance: The Term Loan Claims shall be Allowed in the aggregate principal
amount of $29,000,000.00 plus any accrued and unpaid interest thereon, fees,
expenses, and all other obligations arising under the Prepetition Term Loan
Documents payable through the Petition Date.

 

  c.

Treatment: Except to the extent that a Holder of an Allowed Term Loan Claim
agrees to a less favorable treatment, in full and final satisfaction,
compromise, settlement, release, and discharge of and in exchange for its
Allowed Term Loan Claim, each such Holder shall receive (i) its Pro Rata share
(measured by reference to the aggregate amount of Allowed Term Loan Claims) of
60100% of the New Equity under the Plan, subject to dilution by the (a) New
First Lien Exit Facility Equity, (b) New Equity issued pursuant to the First
Lien Exit Facility Put Option Premium, and (c) awards related to the New Equity
issued under the Management Incentive Plan, and (ii) the right to purchase
pursuant to the Rights Offering up to its Pro Rata share (measured by reference
to the aggregate amount of Allowed Term Loan Claims) of 12.5% and the aggregate
amount of Allowed Credit Agreement Claims) of (A) the term loans under the First
Lien Exit Facility and (B) the New First Lien Exit Facility Equity.

 

  d.

Voting: Class 5 is Impaired under the Plan. Each Holder of an Allowed Term Loan
Claim will be entitled to vote to accept or reject the Plan.

 

  6.

Class 6 – Convertible Notes Claims

 

  a.

Classification: Class 6 consists of all Convertible Notes Claims.

 

  b.

AllowanceTreatment : The Convertible Notes Claims shall be Allowed in the
aggregate amount of $60,000,000.00 plus any accrued and unpaid interest thereon
payable throughdischarged, canceled, released, and extinguished as of the
PetitionEffective Date, and shall be of no further force or effect, and Holders
of Convertible Notes Claims shall not receive any distribution on account of
such Convertible Notes Claims.

 

  c.

Treatment: Except to the extent that a Holder of an Allowed Convertible Notes
Claim agrees to a less favorable treatment, in full and final satisfaction,
compromise, settlement, release, and discharge of and in exchange for its
Allowed Convertible Notes Claim, each such Holder shall receive (i) its Pro Rata
share (measured by reference to the aggregate amount of Allowed Convertible
Notes Claims) of 40% of the New Equity under the Plan, subject to dilution by
the (a) New First Lien Exit Facility Equity, (b) New Equity issued pursuant to
the First Lien Exit Facility Put Option Premium and (c) awards related to the

 

22



--------------------------------------------------------------------------------

  New Equity issued under the Management Incentive Plan, and (ii) the right to
purchase pursuant to the Rights Offering up to its Pro Rata share (measured by
reference to the aggregate amount of Allowed Convertible Notes Claims) of 9.5%
of (A) the term loans under the First Lien Exit Facility and (B) the New First
Lien Exit Facility Equity.

 

  c.

d. Voting: Class 6 is Impaired under the Plan. Each Holder of an Alloweda
Convertible Notes Claim will be conclusively deemed to have rejected the Plan
pursuant to section 1126(g) of the Bankruptcy Code. Therefore, the Holders of
Convertible Notes Claims will not be entitled to vote to accept or reject the
Plan.

 

  7.

Class 7 – PPP Loan Claims

 

  a.

Classification: Class 7 consists of the PPP Loan Claims.

 

  b.

Treatment: Except to the extent that a Holder of an Allowed PPP Loan Claim
agrees to a less favorable treatment, in full and final satisfaction,
compromise, settlement, release, and discharge of each Allowed PPP Loan Claim
and in exchange for each Allowed PPP Loan Claim, the Allowed PPP Loan Claims
shall be Reinstated as of the Effective Date.

 

  c.

Voting: Class 7 is Unimpaired under the Plan. Each Holder of an Allowed PPP Loan
Claim will be conclusively deemed to have accepted the Plan pursuant to section
1126(f) of the Bankruptcy Code. Therefore, Holders of an Allowed PPP Loan Claim
will not be entitled to vote to accept or reject the Plan.

 

  8.

Class 8 – General Unsecured Claims

 

  a.

Classification: Class 8 consists of all General Unsecured Claims.

 

  b.

Treatment: Except to the extent that a Holder of an Allowed General Unsecured
Claim agrees to a less favorable treatment, in full and final satisfaction,
compromise, settlement, release, and discharge of each Allowed General Unsecured
ClaimClaims shall be discharged, canceled, released, and extinguished as of the
Effective Date, and shall be of and in exchange for each Allowed no further
force or effect, and Holders of General Unsecured Claim, each such HolderClaims
shall not receive from the General Unsecured Claims Distribution, the lesser of
(i) payment in full in Cash of the unpaid portion of such Allowed General
Unsecured Claim, and (ii) its Pro Rata share of theany distribution on account
of such General Unsecured Claims Distribution on the Effective Date.

 

  c.

Voting: Class 8 is Impaired under the Plan. Each Holder of a General Unsecured
Claim will be conclusively deemed to have rejected the Plan pursuant to section
1126(g) of the Bankruptcy Code. Therefore, the Holders of General Unsecured
Claims will not be entitled to vote to accept or reject the Plan.

 

23



--------------------------------------------------------------------------------

  9.

Class 9 – Section 510(b) Claims

 

  a.

Classification: Class 9 consists of all Section 510(b) Claims.

 

  b.

Treatment: Section 510(b) Claims, if any, shall be discharged, canceled,
released, and extinguished as of the Effective Date, and shall be of no further
force or effect, and Holders of Section 510(b) Claims shall not receive any
distribution on account of such Section 510(b) Claims.

 

  c.

Voting: Class 9 is Impaired under the Plan. Each Holder of a Section 510(b)
Claim will be conclusively deemed to have rejected the Plan pursuant to section
1126(g) of the Bankruptcy Code. Therefore, the Holders of Section 510(b) Claims
will not be entitled to vote to accept or reject the Plan.

 

  10.

Class 10 - Intercompany Claims

 

  a.

Classification: Class 10 consists of all Intercompany Claims.

 

  b.

Treatment: Intercompany Claims shall be Reinstated as of the Effective Date or,
at the Reorganized Debtors’ option, shall be cancelled. No distribution shall be
made on account of any Intercompany Claims other than in the ordinary course of
business of the Reorganized Debtors, as applicable. For the avoidance of doubt,
Intercompany Claims that are Reinstated as of the Effective Date, if any, shall
be subordinate in all respects to the First Lien Exit Facility and the Second
Lien Exit Facility.

 

  c.

Voting: Intercompany Claims are either Unimpaired, in which case the Holders of
such Intercompany Claims will be conclusively deemed to have accepted the Plan
pursuant to section 1126(f) of the Bankruptcy Code, or Impaired and not
receiving any distribution under the Plan, in which case the Holders of such
Intercompany Claims will be conclusively deemed to have rejected the Plan
pursuant to section 1126(g) of the Bankruptcy Code. Therefore, the Holders of
Intercompany Claims will not be entitled to vote to accept or reject the Plan.

 

  11.

Class 11 - Intercompany Interests

 

  a.

Classification: Class 11 consists of all Intercompany Interests.

 

  b.

Treatment: Intercompany Interests shall be Reinstated as of the Effective Date
or, at the Reorganized Debtors’ option, shall be cancelled. No distribution
shall be made on account of any Intercompany Interests.

No distributions on account of Intercompany Interests are being made to the
Holders of such Intercompany Interests. Instead, to the extent Intercompany
Interests are Reinstated under the Plan, such Reinstatement is solely for the
purposes of administrative convenience, for the ultimate benefit of the Holders
of the New Equity, and in exchange for the Debtors’ and Reorganized Debtors’
agreement under the Plan to make certain distributions to the Holders of Allowed

 

24



--------------------------------------------------------------------------------

Claims. For the avoidance of doubt, to the extent Reinstated pursuant to the
Plan, on and after the Effective Date, all Intercompany Interests shall continue
to be owned by the Reorganized Debtor that corresponds to the Debtor that owned
such Intercompany Interests prior to the Effective Date.

 

  c.

Voting: Intercompany Interests are either Unimpaired, in which case the Holders
of such Intercompany Interests will be conclusively deemed to have accepted the
Plan pursuant to section 1126(f) of the Bankruptcy Code, or Impaired, in which
case the Holders of such Intercompany Interests will be conclusively deemed to
have rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code.
Therefore, the Holders of Intercompany Interests will not be entitled to vote to
accept or reject the Plan.

 

  12.

Class 12 – SAE Holdings Interests

 

  a.

Classification: Class 12 consists of all SAE Holdings Interests.

 

  b.

Treatment: On the Effective Date, or as soon thereafter as reasonably
practicable, all SAE Holdings Interests will be extinguished and the Holders of
SAE Holdings Interests shall not receive or retain any distribution, property,
or other value on account of their SAE Holdings Interests.

 

  c.

Voting: Class 12 is Impaired under the Plan. Each Holder of an SAE Holdings
Interest will be conclusively deemed to have rejected the Plan pursuant to
section 1126(g) of the Bankruptcy Code. Therefore, the Holders of SAE Holdings
Interests will not be entitled to vote to accept or reject the Plan.

 

C.

Special Provision Governing Unimpaired Claims

Nothing under the Plan shall affect the Debtors’ or the Reorganized Debtors’
rights in respect of any Unimpaired Claims, including all rights in respect of
legal and equitable defenses to or setoffs or recoupment against any such
Unimpaired Claims.

 

D.

Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy Code

The Debtors reserve the right to seek Confirmation of the Plan pursuant to
section 1129(b) of the Bankruptcy Code with respect to any rejecting Class of
Claims or Interests, and the Filing of the Plan shall constitute a motion for
such relief.

 

E.

Elimination of Vacant Classes

Any Class of Claims that does not contain an Allowed Claim or a Claim
temporarily Allowed by the Court as of the date of the Confirmation Hearing
shall be deemed eliminated from the Plan for purposes of voting to accept or
reject the Plan and for purposes of determining acceptance or rejection of the
Plan by such Class pursuant to section 1129(a)(8) of the Bankruptcy Code.

 

F.

Voting Classes; Deemed Acceptance by Non-Voting Classes

If a Class contains Claims eligible to vote and no Holder of Claims eligible to
vote in such Class votes to accept or reject the Plan, the Plan shall be deemed
accepted by such Class.

 

25



--------------------------------------------------------------------------------

G.

Subordinated Claims

Except as may be the result of the settlement described in Article VIII.A of the
Plan, the allowance, classification, and treatment of all Claims and Interests
and the respective distributions and treatments under the Plan take into account
and conform to the relative priority and rights of the Claims and Interests in
each Class in connection with any contractual, legal, and equitable
subordination rights relating thereto, whether arising under general principles
of equitable subordination, section 510(b) of the Bankruptcy Code, or otherwise.
Pursuant to section 510 of the Bankruptcy Code, the Debtors or Reorganized
Debtors reserve the right to re-classify any Claim or Interest in accordance
with any contractual, legal, or equitable subordination relating thereto.

ARTICLE IV.

MEANS FOR IMPLEMENTATION OF THE PLAN

 

A.

Restructuring Transactions

On the Effective Date, or as soon as reasonably practicable thereafter, the
Debtors or the Reorganized Debtors (as applicable), with the consent of the
Requisite Creditors, shall undertake the Restructuring Transactions, including:
(1) the execution and delivery of any appropriate agreements or other documents
of merger, consolidation, restructuring, conversion, disposition, transfer,
dissolution, or liquidation containing terms that are consistent with the terms
of the Plan, and that satisfy the requirements of applicable law and any other
terms to which the applicable Entities may agree; (2) the execution and delivery
of appropriate instruments of transfer, assignment, assumption, or delegation of
any asset, property, right, liability, debt, or obligation on terms consistent
with the terms of the Plan and having other terms for which the applicable
Entities agree; (3) the filing of appropriate certificates or articles of
incorporation, reincorporation, merger, consolidation, conversion, or
dissolution pursuant to applicable state law; (4) all transactions necessary to
provide for the purchase of some or substantially all of the assets of or
Interests in any of the Debtors, which transactions shall be structured in the
most tax efficient manner, including in whole or in part as a taxable
transaction for United States federal income tax purposes, as determined by the
Debtors and the Requisite Creditors; (5) the execution and delivery of the First
Lien Exit Facility Documents and the Second Lien Exit Facility Documents;
(6) the execution and delivery of Definitive Documentation not otherwise
included in the foregoing, if any; (7) the consummation of the Rights Offering;
and (8) all other actions that the Debtors, the Reorganized Debtors, or the
Requisite Creditors determine to be necessary or appropriate, including making
filings or recordings that may be required by applicable law.

 

B.

Sources of Consideration for Plan Distributions

The Reorganized Debtors shall fund distributions under the Plan as follows:

 

  1.

Issuance and Distribution of New Equity

The New Equity, including the New First Lien Exit Facility Equity, the First
Lien Exit Facility Put Option Premium, and options, or other equity awards, if
any, reserved under the Management Incentive Plan, shall be authorized on the
Effective Date without the need for any further corporate action and without any
further action by the Debtors, the Reorganized Debtors, or Holders of Claims or
Interests.

All of the shares of New Equity issued pursuant to the Rights Offering, the
Backstop Agreement, and the Plan shall be duly authorized, validly issued, fully
paid, and non-assessable. Each distribution and issuance of the New Equity under
the Rights Offering, the Backstop Agreement, and the Plan shall be governed by
the terms and conditions set forth in the Rights Offering, the Backstop
Agreement, and the

 

26



--------------------------------------------------------------------------------

Plan applicable to such distribution or issuance and by the terms and conditions
of the instruments evidencing or relating to such distribution or issuance,
which terms and conditions shall bind each Entity receiving such distribution or
issuance.

 

  2.

First Lien Exit Facility

On the Effective Date, the Reorganized Debtors shall enter into the First Lien
Exit Facility, the terms of which will be set forth in the First Lien Exit
Facility Documents. The First Lien Exit Facility shall take the form of a first
lien term loan facility in an aggregate principal amount outstanding equal to
$15 million on the Effective Date. Each lender under the First Lien Exit
Facility, in consideration for the aggregate purchase price paid by such lender
pursuant to the Rights Offering and the Backstop Agreement, as applicable, shall
receive (a) loans under the First Lien Exit Facility in an aggregate principal
amount equal to such purchase price, and (b) its Pro Rata share (measured by
reference to such purchase price in relation to $15 million) of the New First
Lien Exit Facility Equity.

To the extent applicable, Confirmation of the Plan shall be deemed (a) approval
of the First Lien Exit Facility (including the transactions contemplated
thereby, and all actions to be taken, undertakings to be made, and obligations
to be incurred and fees paid by the Debtors or the Reorganized Debtors, as
applicable, in connection therewith) to the extent not approved by the Court
previously, and (b) authorization for the Debtors or the Reorganized Debtors, as
applicable, to, without further notice to or order of the Court, (i) execute and
deliver those documents necessary or appropriate to obtain the First Lien Exit
Facility, including the First Lien Exit Facility Documents, (ii) act or take
action under applicable law, regulation, order, or rule or vote, consent,
authorization, or approval of any Person, as (A) the Debtors, with the consent
of the Requisite Creditors or (B) the Reorganized Debtors (the foregoing (A) or
(B) as applicable), may deem to be necessary to consummate the First Lien Exit
Facility, (iii) grant the Liens on and security interests in all assets of each
Reorganized Debtor securing such Reorganized Debtors’ indebtedness, liabilities,
and obligations under the First Lien Exit Facility Documents, and (iv) pay all
fees, indemnities, and expenses provided for in the First Lien Exit Facility
Documents.

On the Effective Date, all of the Liens and security interests to be granted in
accordance with the First Lien Exit Facility Documents (a) shall be deemed to be
granted in good faith, for legitimate business purposes, and for reasonably
equivalent value, (b) shall be legal, binding, and enforceable Liens on, and
security interests in, the collateral granted thereunder in accordance with the
terms of the First Lien Exit Facility Documents, (c) shall be deemed perfected
on the Effective Date automatically, without the necessity of filing or
recording any financing statement, assignment, pledge, notice of lien or any
similar document or instrument or taking any action (including taking control or
possession of any such collateral), but the First Lien Exit Facility Agent or
the requisite lenders under the First Lien Exit Facility, in their discretion,
shall be authorized to make any such recording or filing or to take any such
action, and in such event the Reorganized Debtors shall cooperate with and
assist the First Lien Exit Facility Agent, and (d) shall not be subject to
avoidance, recharacterization, or equitable subordination for any purposes
whatsoever and shall not constitute preferential transfers, fraudulent
transfers, or fraudulent conveyances under the Bankruptcy Code or any applicable
non-bankruptcy law. In establishing the register of lenders, commitments, and
loans for the First Lien Exit Facility, the First Lien Exit Facility Agent shall
be entitled to conclusively rely upon (without further inquiry) any certificate,
schedule, register, list, or other document provided by the Debtors, the
Reorganized Debtors and/or the Disbursing Agent.

 

27



--------------------------------------------------------------------------------

  3.

Second Lien Exit Facility

On the Effective Date, the Reorganized Debtors shall enter into the Second Lien
Exit Facility, the terms of which will be set forth in the Second Lien Exit
Facility Documents. The Second Lien Exit Facility shall take the form of a
second lien term loan facility in an aggregate amount outstanding equal to the
Allowed Credit Agreement Claims on the Effective Date.

To the extent applicable, Confirmation of the Plan shall be deemed (a) approval
of the Second Lien Exit Facility (including the transactions contemplated
thereby, and all actions to be taken, undertakings to be made, and obligations
to be incurred and fees paid by the Debtors or the Reorganized Debtors, as
applicable, in connection therewith) to the extent not approved by the Court
previously, and (b) authorization for the Debtors or the Reorganized Debtors, as
applicable, to, without further notice to or order of the Court, (i) execute and
deliver those documents necessary or appropriate to obtain the Second Lien Exit
Facility, including the Second Lien Exit Facility Documents, (ii) act or take
action under applicable law, regulation, order, or rule or vote, consent,
authorization, or approval of any Person, as (A) the Debtors, with the consent
of the Requisite Creditors or (B) the Reorganized Debtors (the foregoing (A) or
(B) as applicable), may deem to be necessary to consummate the Second Lien Exit
Facility, (iii) grant the Liens on and security interests in all assets of each
Reorganized Debtor securing such Reorganized Debtors’ indebtedness, liabilities,
and obligations under the Second Lien Exit Facility Documents, and (iv) pay all
fees, indemnities, and expenses provided for in the Second Lien Exit Facility
Documents.

On the Effective Date, all of the Liens and security interests to be granted in
accordance with the Second Lien Exit Facility Documents (a) shall be deemed to
be granted in good faith, for legitimate business purposes, and for reasonably
equivalent value, (b) shall be legal, binding, and enforceable Liens on, and
security interests in, the collateral granted thereunder in accordance with the
terms of the Second Lien Exit Facility Documents, (c) shall be deemed perfected
on the Effective Date automatically, without the necessity of filing or
recording any financing statement, assignment, pledge, notice of lien or any
similar document or instrument or taking any action (including taking control or
possession of any such collateral), but the Second Lien Exit Facility Agent or
the requisite lenders under the Second Lien Exit Facility, in their discretion,
shall be authorized to make any such recording or filing or to take any such
action, and in such event the Reorganized Debtors shall cooperate with and
assist the Second Lien Exit Facility Agent, and (d) shall not be subject to
avoidance, recharacterization or equitable subordination for any purposes
whatsoever and shall not constitute preferential transfers, fraudulent
transfers, or fraudulent conveyances under the Bankruptcy Code or any applicable
non-bankruptcy law. In establishing the register of lenders, commitments, and
loans for the Second Lien Exit Facility, the Second Lien Exit Facility Agent
shall be entitled to conclusively rely upon (without further inquiry) any
certificate, schedule, register, list, or other document provided by the
Debtors, the Reorganized Debtors and/or the Disbursing Agent.

 

C.

Distributions to Holders of General Unsecured Claims

The GUC Administrator shall make distributions to Holders of Allowed General
Unsecured Claims to be funded from Cash from the General Unsecured Claims
Distribution in accordance with the GUC Administrator Agreement.

 

C.

D. Corporate Existence

Except as otherwise provided in the Plan, the Plan Supplement, or any agreement,
instrument, or other document incorporated in the Plan or the Plan Supplement,
each Debtor shall continue to exist on and after the Effective Date as a
separate corporation, limited liability company, partnership, or other form of
entity, as the case may be, with all the powers of a corporation, limited
liability company, partnership, or other form of entity, as the case may be,
pursuant to the New Organizational Documents and the applicable law in the
jurisdiction in which each applicable Debtor is incorporated or formed and
pursuant to the respective certificate of incorporation and bylaws (or other
analogous formation, constituent, or governance

 

28



--------------------------------------------------------------------------------

documents) in effect before the Effective Date, except to the extent such
certificate of incorporation or bylaws (or other analogous formation,
constituent, or governance documents) is amended by the Plan or otherwise, and
to the extent any such document is amended, such document is deemed to be
amended pursuant to the Plan and requires no further action or approval (other
than any requisite filings required under applicable state or federal law).

 

D.

E. Vesting of Assets in the Reorganized Debtors

Except as otherwise provided in the Plan, the Plan Supplement, or any agreement,
instrument, or other document incorporated in the Plan or the Plan Supplement,
on the Effective Date, all property in each Estate, including all Causes of
Action, and any property acquired by any of the Debtors shall vest in each
applicable Reorganized Debtor, free and clear of all Liens, Claims, charges, or
other encumbrances. On and after the Effective Date, except as otherwise
provided in the Plan, each Reorganized Debtor may operate its business and may
use, acquire, or dispose of property, and compromise or settle any Claims,
Interests, or Causes of Action without supervision or approval by the Court and
free of any restrictions of the Bankruptcy Code or Bankruptcy Rules.

To the extent that any Holder of a Secured Claim that has been satisfied or
discharged in full pursuant to the Plan, or any agent for such Holder, has filed
or recorded publicly any Liens and/or security interests to secure such Holder’s
Secured Claim, as soon as practicable on or after the Effective Date, such
Holder (or the agent for such Holder) shall, at the expense of the Debtors or
the Reorganized Debtors, take any and all steps requested by the Debtors, the
Reorganized Debtors or any administrative agent or collateral agent under the
First Lien Exit Facility Documents or the Second Lien Exit Facility Documents
that are necessary to cancel and/or extinguish such Liens and/or security
interests.

After the Effective Date, the Reorganized Debtors may present Court order(s) or
assignment(s) suitable for filing in the records of every county or governmental
agency where the property vested in accordance with the foregoing paragraph is
or was located, which provide that such property is conveyed to and vested in
the Reorganized Debtors. The Court order(s) or assignment(s) may designate all
Liens, Claims, encumbrances, or other interests which appear of record and/or of
which the property is being transferred, assigned and/or vested free and clear.
The Plan shall be conclusively deemed to be adequate notice that such Lien,
Claim, encumbrance, or other interest is being extinguished and no notice, other
than by this Plan, shall be given prior to the presentation of such Court
order(s) or assignment(s). Any Person having a Lien, Claim, encumbrance, or
other interest against any of the property vested in accordance with the
foregoing paragraph shall be conclusively deemed to have consented to the
transfer, assignment, and vesting of such property to or in the Reorganized
Debtors free and clear of all Liens, Claims, charges, or other encumbrances by
failing to object to confirmation of this Plan, except as otherwise provided in
this Plan.

 

E.

F. Cancellation of Existing Securities

Except for the purpose of evidencing a right to distribution under the Plan and
except as otherwise provided in the Plan, on the Effective Date: (i) the
obligations of the Debtors under the Prepetition Agreements, and each
certificate, share, note, bond, indenture, purchase right, option, warrant, or
other instrument or document, directly or indirectly, evidencing or creating any
indebtedness or obligation of, or ownership interest in, the Debtors or giving
rise to any Claim or Interest, shall be cancelled or extinguished and the
Debtors and the Reorganized Debtors shall not have any continuing obligations
thereunder; and (ii) the obligations of the Debtors pursuant, relating, or
pertaining to any agreements, indentures, certificates of designation, bylaws,
or certificate or articles of incorporation or similar documents governing the
shares, certificates, notes, bonds, purchase rights, options, warrants, or other
instruments or documents evidencing or creating any indebtedness or obligation
of the Debtors shall be released and discharged.

 

29



--------------------------------------------------------------------------------

On and after the Effective Date, all duties and responsibilities of the
Prepetition Credit Agreement Agent under the Prepetition Credit Agreement,
Prepetition Term Loan Agent under the Prepetition Term Loan Documents and the
Prepetition Trustee under the Prepetition Indenture shall be fully discharged
unless otherwise specifically set forth in or provided for under the Plan, the
Plan Supplement, or the Confirmation Order. Notwithstanding the foregoing, the
Prepetition Credit Agreement, the Prepetition Term Loan Documents and the
Prepetition Indenture shall continue in effect solely for the purposes of, as
applicable, (a) allowing Holders of Allowed Credit Agreement Claims, and Allowed
Term Loan Claims and Allowed Convertible Notes Claims to receive distributions
under the Plan and (b) allowing and preserving the rights of the Prepetition
Credit Agreement Agent, Prepetition Term Loan Agent and Prepetition Trustee to
(i) make distributions in satisfaction of Allowed Credit Agreement Claims, and
Allowed Term Loan Claims and Allowed Convertible Notes Claims, as applicable,
(ii) maintain and exercise their respective charging liens or priority of
payment under the terms of the Prepetition Credit Agreement, Prepetition Term
Loan Documents and Prepetition Indenture or any related or ancillary document,
instrument, agreement, or principle of law against Holders of Allowed Credit
Agreement Claims, and Allowed Term Loan Claims and Allowed Convertible Notes
Claims, as applicable, and distributions thereto, (iii) seek compensation and
reimbursement for any reasonable and documented out of pocket fees and expenses
incurred in making such distributions, (iv) maintain and enforce any right to
indemnification, expense reimbursement, contribution, or subrogation or any
other claim or entitlement that the Prepetition Credit Agreement Agent,
Prepetition Term Loan Agent and Prepetition Trustee may have under the
Prepetition Credit Agreement, Prepetition Term Loan Documents and Prepetition
Indenture, (v) exercise their rights and obligations relating to the interests
of their Holders pursuant to the Prepetition Credit Agreement, Prepetition Term
Loan Documents and Prepetition Indenture, (vi) maintain all exculpations of the
Prepetition Credit Agreement Agent, Prepetition Term Loan Agent and Prepetition
Trustee, (vii) enforce any rights and obligations owed to the Prepetition Credit
Agreement Agent, Prepetition Term Loan Agent and Prepetition Trustee under the
Cash Collateral Orders, this Plan, or the Confirmation Order, (viii) appear in
these Chapter 11 Cases, and (ix) perform any functions that are necessary to
effectuate any of the foregoing. For the avoidance of doubt, all indemnification
obligations and expense reimbursement obligations of the Debtors arising under
the Prepetition Credit Agreement, Prepetition Term Loan Documents and
Prepetition Indenture in favor of the Prepetition Credit Agreement Agent,
Prepetition Term Loan Agent and Prepetition Trustee, and each of their
respective directors, officers, employees, agents, affiliates, controlling
persons, and legal and financial advisors shall survive, remain in full force
and effect, and be enforceable on and after the Effective Date and shall be
enforceable through the exercise of the applicable charging lien or priority of
payment against the Holders of Allowed Credit Agreement Claims, and Allowed Term
Loan Claims and Allowed Convertible Notes Claims, as applicable, and
distributions thereto.

If the record Holder of any SAE Holdings Interests is DTC or its nominee or
another securities depository or custodian thereof, and such Interest is
represented by a global security held by or on behalf of DTC or such other
securities depository or custodian, then each beneficial owner of such Interest
shall be deemed to have surrendered its Interest upon surrender of such global
security by DTC or such other securities depository or custodian thereof.

 

F.

G. Corporate Action

Upon the Effective Date, all actions (whether to occur before, on, or after the
Effective Date) contemplated by the Plan shall be deemed authorized and approved
by the Court in all respects without any further corporate or equityholder
action, including, as applicable: (1) the adoption and/or filing of the New
Organizational Documents; (2) the authorization, issuance, and distribution of
the New Equity; (3) appointment of the directors and officers for New Parent and
the other Reorganized Debtors; (4) the Management Incentive Plan on the terms
and conditions set forth in the MIP Term Sheet; (5) implementation of the
Restructuring Transactions; and (6) all other actions contemplated by the Plan.

 

30



--------------------------------------------------------------------------------

Upon the Effective Date, all matters provided for in the Plan involving the
corporate structure of New Parent and the other Reorganized Debtors, and any
corporate action required by the Debtors, New Parent, or the other Reorganized
Debtors in connection with the Plan (including any items listed in the first
sentence of this paragraph) shall be deemed to have occurred and shall be in
effect, without any requirement of further action by the security holders,
directors, or officers of the Debtors, New Parent or the other Reorganized
Debtors, as applicable. On or (as applicable) before the Effective Date, the
appropriate officers of the Debtors, New Parent, or the other Reorganized
Debtors shall be authorized and directed to issue, execute, and deliver the
agreements, documents, securities, and instruments contemplated by the Plan (or
necessary or desirable to effectuate the transactions contemplated by the Plan)
in the name of and on behalf of New Parent and the other Reorganized Debtors,
including the First Lien Exit Facility Documents, the Second Lien Exit Facility
Documents, the New Organizational Documents, and any and all other agreements,
documents, securities, and instruments relating to the foregoing, to the extent
not previously authorized by the Court. The authorizations and approvals
contemplated by this Article IV.GF shall be effective notwithstanding any
requirements under non-bankruptcy law or contract, including for any vote of
shareholders or equityholders.

 

G.

H. New Organizational Documents

To the extent required under the Plan or applicable non-bankruptcy law, New
Parent and the other Reorganized Debtors will, on or as soon as practicable
after the Effective Date, file their respective New Organizational Documents
with the applicable Secretaries of State and/or other applicable authorities in
their respective states, provinces, or countries of incorporation in accordance
with the corporate laws of the respective states, provinces, or countries of
incorporation. Pursuant to and only to the extent required by section 1123(a)(6)
of the Bankruptcy Code, the New Organizational Documents of the Reorganized
Debtors will prohibit the issuance of non-voting equity securities and will
comply with all other applicable provisions of section 1123(a)(6) of the
Bankruptcy Code regarding the distribution of power among, and dividends to be
paid to, different classes of voting securities. From and after the Effective
Date, New Parent and the other Reorganized Debtors, as applicable, may amend and
restate their respective New Organizational Documents and other constituent
documents, as permitted by the laws of their respective states, provinces, or
countries of incorporation and their respective New Organizational Documents.

On the Effective Date, the New Organizational Documents, substantially in the
forms set forth in the Plan Supplement, shall be deemed to be valid, binding,
and enforceable in accordance with their terms and provisions.

 

H.

I. Directors and Officers of the Reorganized Debtors

As of the Effective Date, the term of the current members of the board of
directors, members or managers of each of the Debtors shall expire
automatically, and the New Boards and the officers of each of the Reorganized
Debtors shall be appointed in accordance with this Plan, the New Organizational
Documents, and other constituent documents of each Reorganized Debtor. To the
extent known, the initial New Parent Board shall be disclosed in the Plan
Supplement.

Pursuant to section 1129(a)(5) of the Bankruptcy Code, the Debtors will, to the
extent known, disclose in advance of the Confirmation Hearing the identity and
affiliations of any Person proposed to serve on the initial New Boards, as well
as those Persons that will serve as an officer of New Parent or any of the
Reorganized Debtors. To the extent any such director, member, manager or officer
is an Insider, the nature of any compensation to be paid to such director,
member, manager or officer will also be disclosed. Each such director, member,
manager and officer shall serve from and after the Effective Date pursuant to
the terms of the New Organizational Documents and other constituent documents of
New Parent and each of the other Reorganized Debtors.

 

31



--------------------------------------------------------------------------------

I.

J. Rights Offering

The Rights Offering shall be conducted by the Debtors and consummated on the
terms and subject to the conditions set forth in the Rights Offering Procedures,
the Backstop Agreement, and the Plan. To facilitate the Rights Offering, the
First Lien Exit Facility Commitment Parties have, severally but not jointly,
agreed to backstop the Rights Offering, subject to the terms and conditions set
forth in the Backstop Agreement. The First Lien Exit Facility Commitment
Parties’ obligation to consummate their backstop commitments shall be contingent
upon all conditions set forth in the Backstop Agreement being satisfied or
otherwise waived in accordance with the Backstop Agreement. Confirmation shall
constitute Court approval of the Rights Offering (including the transactions
contemplated thereby, and all actions to be undertaken, undertakings to be made,
and obligations to be incurred by the Reorganized Debtors in connection
therewith).

In consideration for their commitments under the Backstop Agreement, the First
Lien Exit Facility Commitment Parties shall each receive their Pro Rata share
(measured by reference to the aggregate commitments of the First Lien Exit
Facility Commitment Parties) of the First Lien Exit Facility Put Option Premium
in accordance with the Backstop Agreement. The First Lien Exit Facility
Commitment Parties’ commitments under the Backstop Agreement shall be treated as
a put option, and the First Lien Exit Facility Put Option Premium shall be
treated as remuneration for agreeing to enter into such put option, in each case
for U.S. federal and applicable state and local income tax purposes. Upon the
Effective Date, the First Lien Exit Facility Put Option Premium shall be
immediately and automatically payable and issued.

After the Petition Date, (a) each Eligible Holder of a Credit Agreement Claim
shall receive rights to subscribe for its Pro Rata share (measured by reference
to the aggregate amount of Allowed Credit Agreement Claims) share of 78% and the
aggregate amount of Allowed Term Loan Claims) of the term loans under the First
Lien Exit Facility and of the New First Lien Exit Facility Equity; and (b) each
Eligible Holder of a Term Loan Claim shall receive rights to subscribe for its
Pro Rata share (measured by reference to the aggregate amount of Allowed Credit
Agreement Claims and the aggregate amount of Allowed Term Loan Claims) share of
12.5% of the term loans under the First Lien Exit Facility and of the New First
Lien Exit Facility Equity; and (c) each Eligible Holder of a Convertible Notes
Claim shall receive rights to subscribe for its Pro Rata (measured by reference
to the aggregate amount of Allowed Convertible Notes Claims) share of 9.5% of
the term loans under the First Lien Exit Facility and of the New First Lien Exit
Facility Equity. On the Effective Date, the Debtors shall consummate the Rights
Offering.

 

J.

K. Effectuating Documents; Further Transactions

On and after the Effective Date, New Parent and each of the other Reorganized
Debtors, the Reorganized Debtors’ officers, and the members of the New Boards
are authorized to and may issue, execute, deliver, file, or record such
contracts, Securities, instruments, releases, and other agreements or documents
and take such actions as may be necessary or appropriate to effectuate,
implement, and further evidence the terms and conditions of the Plan and the
Securities issued pursuant to the Plan, including the New Equity, in the name of
and on behalf of New Parent or the other Reorganized Debtors, without the need
for any approvals, authorization, or consents except those expressly required
pursuant to the Plan and the Restructuring Support Agreement.

 

K.

L. Exemption from Certain Taxes and Fees

Pursuant to, and to the fullest extent permitted by, section 1146(a) of the
Bankruptcy Code, any issuance, transfer, or exchange of a Security (including,
without limitation, of the New Equity) or transfer of property, in each case,
pursuant to, in contemplation of, or in connection with, the Plan shall not be
subject to any document recording tax, stamp tax, conveyance fee, intangibles or
similar tax, mortgage tax,

 

32



--------------------------------------------------------------------------------

stamp act, real estate transfer tax, sale or use tax, mortgage recording tax, or
other similar tax or governmental assessment, and upon entry of the Confirmation
Order, the appropriate state or local governmental officials or agents shall
forgo the collection of any such tax or governmental assessment and accept for
filing and recordation any instruments of transfer or other relevant documents
without the payment of any such tax, recordation fee, or governmental
assessment.

 

L.

M. Preservation of Causes of Action

In accordance with section 1123(b) of the Bankruptcy Code, but subject in all
respects to Article VIII hereof, the Reorganized Debtors shall retain and may
enforce all rights to commence and pursue, as appropriate, any and all Causes of
Action, whether arising before or after the Petition Date, including any actions
specifically enumerated in the Plan Supplement, and such rights to commence,
prosecute, or settle such Causes of Action shall be preserved notwithstanding
the occurrence of the Effective Date. The Reorganized Debtors may pursue such
Causes of Action, as appropriate, in accordance with the best interests of the
Reorganized Debtors. A schedule of the Causes of Action known by the Debtors to
be retained by the Reorganized Debtors will be included as part of the Plan
Supplement. No Entity may rely on the absence of a specific reference in the
Plan, the Plan Supplement, or the Disclosure Statement to any Causes of Action
against it as any indication that the Debtors or the Reorganized Debtors will
not pursue any and all available Causes of Action against it. The Debtors or the
Reorganized Debtors, as applicable, expressly reserve all rights to prosecute
any and all Causes of Action against any Entity, except as otherwise expressly
provided in the Plan. Unless any Causes of Action against an Entity are
expressly waived, relinquished, exculpated, released, compromised, or settled in
the Plan or a Court order, including, without limitation, pursuant to Article
VIII hereof, the Debtors or Reorganized Debtors, as applicable, expressly
reserve all Causes of Action for later adjudication, and, therefore, no
preclusion doctrine, including the doctrines of res judicata, collateral
estoppel, issue preclusion, claim preclusion, estoppel (judicial, equitable, or
otherwise), or laches, shall apply to such Causes of Action upon, after, or as a
consequence of the Confirmation or Consummation. For the avoidance of doubt, in
no instance will any Cause of Action preserved pursuant to this Article IV.ML
include any claim or Cause of Action with respect to, or against, a Released
Party that is released pursuant to Article VIII.E or VIII.F or exculpated
pursuant to Article VIII.G.

In accordance with section 1123(b)(3) of the Bankruptcy Code, except as
otherwise provided herein, any Causes of Action that a Debtor may hold against
any Entity shall vest in the applicable Reorganized Debtor. The applicable
Reorganized Debtors, through their authorized agents or representatives, shall
retain and may exclusively enforce any and all such Causes of Action. The
Reorganized Debtors shall have the exclusive right, authority, and discretion to
determine and to initiate, file, prosecute, enforce, abandon, settle,
compromise, release, withdraw, or litigate to judgment any such Causes of
Action, and to decline to do any of the foregoing without the consent or
approval of any third party or further notice to or action, order, or approval
of the Court.

 

M.

N. Director and Officer Liability Insurance

Notwithstanding anything in the Plan to the contrary, all of the Debtors’ D&O
Liability Insurance Policies are treated as and deemed to be Executory Contracts
under the Plan, and effective as of the Effective Date, the Reorganized Debtors
shall be deemed to have assumed all D&O Liability Insurance Policies pursuant to
section 365(a) of the Bankruptcy Code.Entry of the Confirmation Order will
constitute the Court’s approval of the Reorganized Debtors’ assumption of such
D&O Liability Insurance Policies. Notwithstanding anything to the contrary
contained in the Plan, Confirmation of the Plan shall not discharge, impair, or
otherwise modify any Indemnification Obligations, and each Indemnification

 

33



--------------------------------------------------------------------------------

Obligation will be deemed and treated as an Executory Contract that has been
assumed by the Reorganized Debtors under the Plan as to which no Proof of Claim
need be Filed, and shall survive the Effective Date; provided, however, that
effective as of the Effective Date, the Debtors shall be deemed to reject any
Indemnification Obligations to Entities identified on the Schedule of
Non-Released Entities.

 

N.

O. Management Incentive Plan

On the Effective Date, the Management Incentive Plan shall become effective and
shall be implemented in accordance with the terms set forth in the MIP Term
Sheet. All awards issued under the Management Incentive Plan, once converted,
will be dilutive of all other New Equity issued pursuant to the Plan.

 

O.

P. Employee Benefits

Except as otherwise provided in the Plan or the Plan Supplement, subject to the
consent of the Requisite Creditors all written employment, severance,
retirement, and other similar employee-related agreements or arrangements in
place as of the Effective Date with the Debtors, including any key employee
incentive plans and/or key employee retention plans that may be approved by the
Court in the Chapter 11 Cases and any items approved as part of the Confirmation
Order, retirement income plans and welfare benefit plans, or discretionary bonus
plans or variable incentive plans regarding payment of a percentage of annual
salary based on performance goals and financial targets for certain employees,
may be assumed by the Reorganized Debtors. All such agreements and arrangements
that are assumed with the consent of the Requisite Creditors shall remain in
place after the Effective Date, as may be amended by agreement between the
beneficiaries of such agreements, plans, or arrangements, on the one hand, and
the Debtors, with the consent of the Requisite Creditors, on the other hand, or,
after the Effective Date, by agreement with the Reorganized Debtors, and the
Reorganized Debtors will continue to honor such agreements, arrangements,
programs, and plans; provided that the foregoing shall not apply to any
equity-based compensation, agreement, or arrangement existing as of the Petition
Date. All such agreements and arrangements that are not assumed with the consent
of the Requisite Creditors on or before the Effective Date shall be deemed
rejected by the Debtors. Nothing in the Plan shall limit, diminish, or otherwise
alter the Reorganized Debtors’ defenses, claims, Causes of Action, or other
rights with respect to any such contracts, agreements, policies, programs, and
plans.

 

P.

Q. Restructuring Expenses

The outstanding Restructuring Expenses incurred, or estimated to be incurred, up
to and including the Effective Date (whether incurred prepetition or
postpetition) shall be paid in full in Cash on the Effective Date (to the extent
not previously paid during the course of the Chapter 11 Cases, including
pursuant to the Cash Collateral Orders or another order of the Court) in
accordance with, and subject to the terms of, the Restructuring Support
Agreement, the Backstop Agreement, and the Cash Collateral Orders, as
applicable, and without the need for any further notice or approval by the Court
or otherwise. All Restructuring Expenses to be paid on the Effective Date shall
be estimated prior to and as of the Effective Date, and such estimates shall be
delivered to the Debtors at least five (5) Business Days prior to the
anticipated Effective Date (or such shorter period as the Debtors may agree);
provided, that such estimate shall not be considered an admission or limitation
with respect to such Restructuring Expenses. Promptly following the Effective
Date, final invoices for all Restructuring Expenses shall be submitted to the
Reorganized Debtors, and either (i) any remaining unpaid Restructuring Expenses
shall be paid by the Reorganized Debtors or (ii) the Consenting Creditors shall
return any excess fees to the Reorganized Debtors. For the avoidance of doubt,
the Restructuring Expenses shall not be paid into the Professional Fee Escrow
Account, and shall be payable in full in accordance with this paragraph.

 

34



--------------------------------------------------------------------------------

R.

GUC Administrator

The GUC Administrator shall have the power to administer the General Unsecured
Claims Distribution and make or authorize distributions to Holders of General
Unsecured Claims. Without limiting the generality of the foregoing, the GUC
Administrator shall: (a) hold and administer the Cash that comprises the General
Unsecured Claims Distribution; (b) have authority to pay from the General
Unsecured Claims Distribution all out of pocket expenses incurred in connection
with the discharge of its duties under the Plan; (c) have the power and
authority to retain such attorneys, advisors, other professionals and employees
as may be appropriate to perform the duties required of the GUC Administrator in
the Plan and in the GUC Administrator Agreement; (d) make distributions to
Holders of General Unsecured Claims as provided in the Plan and in the GUC
Administrator Agreement; and (e) provide periodic reports and updates to the
Reorganized Debtors regarding the status of the administration of the General
Unsecured Claims as may be reasonably required. The Reorganized Debtors shall
cooperate in a commercially reasonable manner and in good faith with the GUC
Administrator to assure that the GUC Administrator has reasonable access to the
Reorganized Debtors’ books and records in possession of the Reorganized Debtors
in connection with its duty to object to and resolve General Unsecured Claims.

Prior to the Effective Date, an amount of Cash from the General Unsecured Claims
Distribution determined by the Debtors and the Creditors’ Committee in
consultation with the Requisite Creditors sufficient to perform the functions of
the GUC Administrator in connection with its responsibilities, including fees
for its counsel, shall be placed into a segregated account. Any excess amount
remaining in the account in connection with the closing of the Chapter 11 Cases
will be treated as distributable Cash to Holders of General Unsecured Claims.

ARTICLE V.

TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

 

A.

Assumption and Rejection of Executory Contracts and Unexpired Leases

On the Effective Date, except as otherwise provided herein, all Executory
Contracts or Unexpired Leases will be deemed assumed and assigned to the
Reorganized Debtors or their designated assignee in accordance with the
provisions and requirements of sections 365 and 1123 of the Bankruptcy Code,
regardless of whether such Executory Contract or Unexpired Lease is set forth on
the Schedule of Assumed Executory Contracts and Unexpired Leases, other than (in
each case with the consent of the Requisite Creditors): (1) those that are
identified on the Schedule of Rejected Executory Contracts and Unexpired Leases;
(2) those that have been previously rejected by a Final Order; (3) those that
are the subject of a motion to reject Executory Contracts or Unexpired Leases
that is pending on the Effective Date; or (4) those that are subject to a motion
to reject an Executory Contract or Unexpired Lease pursuant to which the
requested effective date of such rejection is after the Effective Date.

Entry of the Confirmation Order shall constitute the Court’s order approving the
assumptions, assumptions and assignments, or rejections, as applicable, of
Executory Contracts or Unexpired Leases as set forth in the Plan or in the
Schedule of Rejected Executory Contracts and Unexpired Leases and the Schedule
of Assumed Executory Contracts and Unexpired Leases, pursuant to sections 365(a)
and 1123 of the Bankruptcy Code. Unless otherwise indicated, assumptions,
assumptions and assignments, or rejections of Executory Contracts and Unexpired
Leases pursuant to the Plan are effective as of the Effective Date. Each
Executory Contract or Unexpired Lease assumed pursuant to the Plan but not
assigned to a third party before the Effective Date shall re-vest in and be
fully enforceable by the applicable Reorganized Debtor in accordance with its
terms, except as such terms may have been modified by the provisions of the Plan
or any order of the Court. Any motions to assume Executory Contracts or
Unexpired Leases pending on the Effective Date shall be subject to approval by
the Court on or after the Effective Date. Notwithstanding

 

35



--------------------------------------------------------------------------------

anything to the contrary in the Plan, the Debtors, with the consent of the
Requisite Creditors, reserve the right to alter, amend, modify, or supplement
the Schedule of Rejected Executory Contracts and Unexpired Leases at any time
prior to the Effective Date on no less than three (3) days’ notice to the
applicable non-Debtor counterparties.

 

B.

Claims Based on Rejection of Executory Contracts or Unexpired Leases

Counterparties to Executory Contracts or Unexpired Leases listed on the Schedule
of Rejected Executory Contracts and Unexpired Leases shall be promptly served
with a notice of rejection of Executory Contracts and Unexpired Leases. Proofs
of Claim with respect to Claims arising from the rejection of Executory
Contracts or Unexpired Leases, if any, must be Filed with the Court within the
earliest to occur of (1) thirty (30) days after the date of entry of an order of
the Court (including the Confirmation Order) approving such rejection or
(2) thirty (30) days after notice of any rejection that occurs after the
Effective Date. Any Claims arising from the rejection of an Executory Contract
or Unexpired Lease that are not Filed within such time will be automatically
Disallowed, forever barred from assertion, and shall not be enforceable against,
as applicable, the Debtors, the Reorganized Debtors, the Estates, or property of
the foregoing parties, without the need for any objection by the Debtors or the
Reorganized Debtors or further notice to, or action, order, or approval of the
Court or any other Entity, and any Claim arising out of the rejection of the
Executory Contract or Unexpired Lease shall be deemed fully satisfied, released,
and discharged, notwithstanding anything in the Schedules or any Proof of Claim
to the contrary. Claims arising from the rejection of the Executory Contracts or
Unexpired Leases shall be classified as General Unsecured Claims and shall be
treated in accordance with Article III.B.7 of the Plan.

 

C.

Cure of Defaults for Assumed Executory Contracts and Unexpired Leases

At least fourteen (14) days before the Confirmation Hearing, in consultation
with the Consenting Creditors, the Debtors shall distribute, or cause to be
distributed, Cure Notices of proposed assumption or assumption and assignment
and proposed amounts of Cure Claims to the applicable counterparties and the
Requisite Creditors. Any objection by a counterparty to an Executory Contract or
Unexpired Lease to the proposed assumption or assumption and assignment or
related Cure Claim must be Filed, served and actually received by the Debtors
and the Requisite Creditors at least seven (7) days before the Confirmation
Hearing. In the event that, in consultation with the Consenting Creditors, any
Executory Contract or Unexpired Lease is removed from the Schedule of Rejected
Executory Contracts and Unexpired Leases after such time as the Cure Notices
referred to above have been distributed, a separate Cure Notice of proposed
assumption or assumption and assignment and the proposed amount of the Cure
Claim with respect to such Executory Contract or Unexpired Lease will be sent
promptly to the counterparty thereof and a hearing will be set to consider
whether such Executory Contract or Unexpired Lease can be assumed or assumed and
assigned.

Any counterparty to an Executory Contract or Unexpired Lease that fails to
object timely to the proposed assumption or assumption and assignment or the
proposed Cure Claim will be deemed to have assented to such assumption or
assumption and assignment and the Cure Claim. Payment in Cash, on the Effective
Date or as soon as reasonably practicable thereafter, to such counterparty of
the amount set forth on the applicable Cure Notice shall, as a matter of law,
satisfy any and all monetary defaults under the applicable Executory Contract or
Unexpired Lease. In the event of a dispute regarding (1) the amount of any
payments to cure such a default, (2) the ability of the Reorganized Debtors or
any assignee, to provide “adequate assurance of future performance” (within the
meaning of section 365 of the Bankruptcy Code) under the Executory Contract or
Unexpired Lease to be assumed, or (3) any other matter pertaining to assumption
or assumption and assignment, such dispute shall be resolved by a Final Order of
the Court.

 

36



--------------------------------------------------------------------------------

In any case, if the Court determines that the Allowed Cure Claim with respect to
any Executory Contract or Unexpired Lease is greater than the amount set forth
in the applicable Cure Notice, the Debtors or the Reorganized Debtors, as
applicable, with the consent of the Requisite Creditors, will have the right to
add such Executory Contract or Unexpired Lease to the Schedule of Rejected
Executory Contracts and Unexpired Leases, in which case such Executory Contract
or Unexpired Lease will be deemed rejected as of the Effective Date. After such
Executory Contract or Unexpired Lease is added to the Schedule of Rejected
Executory Contracts and Unexpired Leases, the applicable counterparty shall be
served with a notice of rejection of its Executory Contract or Unexpired Lease.

Assumption of any Executory Contract or Unexpired Lease pursuant to the Plan or
otherwise shall result in the full release and satisfaction of any Claims or
defaults, whether monetary or nonmonetary, including defaults of provisions
restricting the change in control or ownership interest composition or other
bankruptcy-related defaults, arising under any assumed Executory Contract or
Unexpired Lease at any time before the date that the Debtors assume such
Executory Contract or Unexpired Lease. Any Proofs of Claim Filed with respect to
an Executory Contract or Unexpired Lease that has been assumed shall be deemed
Disallowed and expunged, without further notice to or action, order, or approval
of the Court.

 

D.

Insurance Policies

Without limiting Article IV.NM, all of the Debtors’ insurance policies and any
agreements, documents, or instruments relating thereto, are treated as and
deemed to be Executory Contracts under the Plan. On the Effective Date, the
Debtors shall be deemed to have assumed all insurance policies and any
agreements, documents, and instruments related thereto.

 

E.

Modifications, Amendments, Supplements, Restatements, or Other Agreements

Unless otherwise provided in the Plan, each Executory Contract or Unexpired
Lease that is assumed or assumed and assigned shall include all modifications,
amendments, supplements, restatements, or other agreements that in any manner
affect such Executory Contract or Unexpired Lease, and Executory Contracts and
Unexpired Leases related thereto, if any, including easements, licenses,
permits, rights, privileges, immunities, options, rights of first refusal, and
any other interests, unless any of the foregoing agreements has been previously
rejected or repudiated or is rejected or repudiated under the Plan.

Modifications, amendments, supplements, and restatements to prepetition
Executory Contracts and Unexpired Leases that have been executed by the Debtors
during the Chapter 11 Cases, shall not be deemed to alter the prepetition nature
of the Executory Contract or Unexpired Lease, or the validity, priority, or
amount of any Claims that may arise in connection therewith.

 

F.

Reservation of Rights

Neither the exclusion nor inclusion of any Executory Contract or Unexpired Lease
on the Schedule of Rejected Executory Contracts and Unexpired Leases, nor
anything contained in the Plan, shall constitute an admission by the Debtors
that any such contract or lease is in fact an Executory Contract or Unexpired
Lease or that any Reorganized Debtor has any liability thereunder. If there is a
dispute regarding whether a contract or lease is or was executory or unexpired
at the time of assumption or rejection, the Debtors, or, after the Effective
Date, the Reorganized Debtors, in each case with the consent of the Requisite
Creditors, shall have thirty (30) days following entry of a Final Order
resolving such dispute to alter the treatment of such contract or lease.

 

37



--------------------------------------------------------------------------------

G.

Nonoccurrence of Effective Date

In the event that the Effective Date does not occur, the Court shall retain
jurisdiction with respect to any request to extend the deadline for assuming or
rejecting Unexpired Leases pursuant to section 365(d)(4) of the Bankruptcy Code.

 

H.

Contracts and Leases Entered into After the Petition Date

Contracts and leases entered into after the Petition Date by any Debtor will be
performed by the applicable Debtor or Reorganized Debtor liable thereunder in
the ordinary course of its business. Accordingly, such contracts and leases that
have not been rejected as of the date of Confirmation will survive and remain
unaffected by entry of the Confirmation Order.

ARTICLE VI.

PROVISIONS GOVERNING DISTRIBUTIONS

 

A.

Timing and Calculation of Amounts to Be Distributed

Unless otherwise provided in the Plan, on the Effective Date or as soon as
reasonably practicable thereafter (or, if a Claim is not an Allowed Claim on the
Effective Date, on the date that such Claim becomes Allowed or as soon as
reasonably practicable thereafter), each Holder of an Allowed Claim (or such
Holder’s affiliate), including any portion of a Claim that is an Allowed Claim
notwithstanding that other portions of such Claim are a Disputed Claim, shall
receive the full amount of the distributions that the Plan provides for Allowed
Claims in each applicable Class. In the event that any payment or act under the
Plan is required to be made or performed on a date that is not a Business Day,
then the making of such payment or the performance of such act may be completed
on the next succeeding Business Day, but shall be deemed to have been completed
as of the required date. If and to the extent that there are Disputed Claims,
distributions on account of any such Disputed Claims shall be made pursuant to
the provisions set forth in Article VII of the Plan. Except as otherwise
provided in the Plan, Holders of Claims shall not be entitled to interest,
dividends, or accruals on the distributions provided for in the Plan, regardless
of whether such distributions are delivered on or at any time after the
Effective Date.

 

B.

Delivery of Distributions and Undeliverable or Unclaimed Distributions

 

  1.

Delivery of Distributions

 

  a.

Distribution Record Date

As of the close of business on the Distribution Record Date, the various
transfer registers and loan registers for each of the Classes of Claims and
Interests maintained by the Debtors, the Prepetition Credit Agreement Agent and
the Prepetition Term Loan Agent, or their respective agents, shall be deemed
closed, and the Debtors, the Reorganized Debtors, the Disbursing Agent, the
Prepetition Credit Agreement Agent, and the Prepetition Term Loan Agent, and the
GUC Administrator, as applicable, shall not be required to make any further
changes in the record Holders of any of the Claims and Interests. The Debtors,
the Reorganized Debtors, the Disbursing Agent, the Prepetition Credit Agreement
Agent, and the Prepetition Term Loan Agent, and the GUC Administrator, as
applicable, shall have no obligation to recognize any transfer of the Claims or
Interests occurring on or after the Distribution Record Date, provided that
subject to the requirements included in the Restructuring Support Agreement and
the Rights Offering Procedures, any Holder of a Credit Agreement Claim, or a
Term Loan Claim, or a Convertible Notes Claim may designate a Designated
Affiliate to receive the distributions to be provided for hereunder to such
Holder on account of such Claim so long as notice thereof is provided to the
Disbursing Agent at least two (2) Business Days prior to the Effective Date.

 

38



--------------------------------------------------------------------------------

  b.

Delivery of Distributions in General

Except as otherwise provided herein, distributions to Holders of Allowed Claims
shall be made to the Holders of record as of the Distribution Record Date by the
Reorganized Debtors or the Disbursing Agent for all Claims other than General
Unsecured Claims, and by the GUC Administrator for General Unsecured
Claimsentitled to receive a distribution under the Plan, as follows: (1) to the
signatory at the address set forth on the last Proof of Claim Filed by such
Holder or other representative identified therein (or at the last known
addresses of such Holder if the Debtors have been notified in writing of a
change of address); (2) at the address set forth in any written notice of
address changes delivered to the Reorganized Debtors after the Effective Date;
(3) at the address reflected in the Schedules if no Proof of Claim has been
Filed and the Reorganized Debtors have not received a written notice of a change
of address; or (4) to any counsel that has appeared in the Chapter 11 Cases on
the Holder’s behalf. Subject to this Article VI, distributions under the Plan on
account of Allowed Claims shall not be subject to levy, garnishment, attachment,
or like legal process, so that each Holder of an Allowed Claim shall have and
receive the benefit of the distributions in the manner set forth in the Plan.
The Debtors, and the Reorganized Debtors, and the Prepetition Trustee shall not
incur any liability whatsoever on account of any distributions under the Plan
except for gross negligence or willful misconduct.

 

  c.

Delivery of Distributions to Prepetition Credit Agreement Lenders

Any and all distributions to Holders of Credit Agreement Claims as of the
Distribution Record Date shall be governed by the Prepetition Credit Agreement.
The Prepetition Credit Agreement Agent shall cooperate with the Debtors and the
Reorganized Debtors (including the Disbursing Agent), at the sole expense of the
Debtors or the Reorganized Debtors, as applicable, to enable the Debtors or the
Reorganized Debtors (through the Disbursing Agent) to make such distributions,
including providing, within three (3) Business Days following the Distribution
Record Date, the Debtors or the Reorganized Debtors (including the Disbursing
Agent) with a list of all Holders of Credit Agreement Claims as of the
Distribution Record Date, including the address at which each such Holder is
authorized to receive its distribution under the Plan and the amount of Credit
Agreement Claims held by each such Holder, provided that subject to the
requirements included in the Restructuring Support Agreement and the Rights
Offering Procedures, any Holder of a Credit Agreement Claim may designate a
Designated Affiliate to receive the distributions to be provided for hereunder
to such Holder on account of such Claim so long as notice thereof is provided to
the Disbursing Agent at least two (2) Business Days prior to the Effective Date.

 

  d.

Delivery of Distributions to Prepetition Term Loan Lenders

Any and all distributions to Holders of Term Loan Claims as of the Distribution
Record Date shall be governed by the Prepetition Term Loan Agreement. The
Prepetition Term Loan Agent shall cooperate with the Debtors and the Reorganized
Debtors (including the Disbursing Agent) to enable the Debtors or the
Reorganized Debtors (through the Disbursing Agent) to make such distributions
directly to such Holders, including providing, within three (3) Business Days
following the Distribution Record Date, the Debtors or the Reorganized Debtors
(including the Disbursing Agent) with a list of all Holders of Term Loan Claims
as of the Distribution Record Date, including the address at which each such
Holder is authorized to receive its distribution under the Plan and the
principal amount of Term Loan Claims held by each such Holder (and the
Prepetition Term Loan Agent is hereby authorized to provide such information to
the Debtors, the Reorganized Debtors and the Disbursing Agent), provided that
subject to the requirements included in the Restructuring Support Agreement and
the Rights Offering Procedures, any Holder of a Term Loan Claim may designate a
Designated Affiliate to receive the distributions to be

 

39



--------------------------------------------------------------------------------

provided for hereunder to such Holder on account of such Claim so long as notice
thereof is provided to the Disbursing Agent at least two (2) Business Days prior
to the Effective Date. The Prepetition Term Loan Agent shall not be required to
act as Disbursing Agent with respect to any distributions of New Equity, rights
under the Rights Offering, loans under the First Lien Exit Facility, or any
other distributions under the Plan and shall have no responsibility or liability
for such distributions.

 

  e.

Delivery of Distributions to Prepetition Convertible Noteholders

Any and all distributions to the Holders of the Convertible Notes Claims as of
the Distribution Record Date shall be governed by the Prepetition Indenture. The
Prepetition Trustee shall cooperate with the Debtors and Reorganized Debtors to
enable the Debtors or Reorganized Debtors (through the Disbursing Agent) to make
such distributions, including providing, within three (3) Business Days
following the Distribution Record Date, the Debtors or Reorganized Debtors with
a list of all Holders of Convertible Notes Claims as of the Distribution Record
Date and the amount of the Convertible Notes Claims held by each such Holder,
provided subject to the requirements included in the Restructuring Support
Agreement and the Rights Offering Procedures, that any Holder of a Convertible
Notes Claim may designate a Designated Affiliate to receive the distributions to
be provided for hereunder to such Holder on account of such Claim so long as
notice thereof is provided to the Disbursing Agent at least two (2) Business
Days prior to the Effective Date.

 

  2.

Minimum Distributions

No fractional shares of New Equity shall be distributed, and no Cash shall be
distributed in lieu of such fractional shares of New Equity. When any
distribution pursuant to the Plan on account of an Allowed Claim would otherwise
result in a fractional share of New Equity, the actual issuance shall reflect a
rounding as follows: (a) fractions of one-half or greater shall be rounded to
the next higher whole number, and (b) fractions of less than one-half shall be
rounded to the next lower whole number with no further payment therefor. The
total number of authorized shares of New Equity to be distributed pursuant to
the Plan shall be adjusted as necessary to account for the foregoing rounding.

Holders of Allowed Claims entitled to distributions of $50.00 or less shall not
receive distributions, and each Claim to which this limitation applies shall be
discharged pursuant to Article VIII and its Holder shall be forever barred
pursuant to Article VIII from asserting that Claim against the Reorganized
Debtors or their property.

 

  3.

Undeliverable Distributions and Unclaimed Property

In the event that any distribution to any Holder is returned as undeliverable,
no distribution to such Holder shall be made unless and until the Debtors or the
Reorganized Debtors (including the Disbursing Agent), as applicable, or the GUC
Administrator solely with respect to General Unsecured Claims, shall have
determined the then-current address of such Holder, at which time such
distribution shall be made to such Holder without interest; provided that such
distributions shall be deemed unclaimed property under section 347(b) of the
Bankruptcy Code at the expiration of one year from the Effective Date. After
such date, all unclaimed property or interests in property shall be property of
the Reorganized Debtors or distributed to Holders of General Unsecured Claims if
part of the General Unsecured Claims Distribution without need for a further
order by the Court (notwithstanding any applicable federal, provincial, or state
escheat, abandoned, or unclaimed property laws to the contrary), and the Claim
of any Holder to such property or Interest in property shall be discharged and
forever barred.

 

40



--------------------------------------------------------------------------------

C.

Securities Registration Exemption

All shares of New Equity issued under the Plan will be issued to the fullest
extent permitted by section 1145 of the Bankruptcy Code without registration
under the Securities Act and any other applicable securities laws. Subject to
any restrictions in the New Organizational Documents, these Securities may be
resold without registration under the Securities Act or other federal securities
laws pursuant to the exemption provided by section 4(a)(1) of the Securities
Act, subject to certain exceptions if the Holder is an “underwriter” with
respect to such Securities, as such term is defined in section 1145(b) of the
Bankruptcy Code.In addition, Securities that are exempt pursuant to section 1145
of the Bankruptcy Code generally may be resold without registration under state
securities laws pursuant to various exemptions provided by the respective laws
of the several states. The New Equity underlying the Management Incentive Plan,
the New Equity issued pursuant to the Rights Offering and the New Equity issued
pursuant to the First Lien Exit Facility Put Option Premium will be issued
pursuant to an available exemption from registration under the Securities Act
and other applicable law. The New Equity underlying the Management Incentive
Plan will be exempt from the registration requirements of the Securities Act
pursuant to section 4(a)(2) of the Securities Act and Rule 506 of Regulation D
promulgated thereunder (if available) and/or Rule 701 of the Securities Act, and
will be “restricted securities” subject to resale restrictions under applicable
securities laws, and may not be resold, exchanged, assigned or otherwise
transferred except pursuant to registration, or an applicable exemption from
registration, under the Securities Act and other applicable law, subject to any
restrictions in the New Organizational Documents. The New Equity issued pursuant
to the Rights Offering and the New Equity issued pursuant to the First Lien Exit
Facility Put Option Premium will be exempt from the registration requirements of
the Securities Act pursuant to section 4(a)(2) of the Securities Act and Rule
506 of Regulation D promulgated thereunder (if available) and will be
“restricted securities” subject to resale restrictions under applicable
securities laws, and may not be resold, exchanged, assigned or otherwise
transferred except pursuant to registration, or an applicable exemption from
registration, under the Securities Act and other applicable law, subject to any
restrictions in the New Organizational Documents. Any Persons receiving
“restricted securities” under the Plan should consult with their own counsel
concerning the availability of an exemption from registration for resale of
these securities under the Securities Act and other applicable law.

Should the Reorganized Debtors elect on or after the Effective Date to reflect
any ownership of the New Equity through the facilities of DTC, and presuming DTC
agrees to such request, the Reorganized Debtors need not provide any further
evidence other than the Plan or the Confirmation Order with respect to the
treatment of the New Equity under applicable securities laws.

Notwithstanding anything to the contrary in the Plan, no entity (including, for
the avoidance of doubt, DTC) may require a legal opinion regarding the validity
of any transaction contemplated by the Plan, including, for the avoidance of
doubt, whether the New Equity issued under the Plan is exempt from registration
and/or eligible for book-entry delivery, settlement, and depository services.

 

D.

Compliance with Tax Requirements

In connection with the Plan, to the extent applicable, the Debtors or the
Reorganized Debtors, as applicable, shall comply with all tax withholding and
reporting requirements imposed on them by any Governmental Unit, and all
distributions pursuant to the Plan shall be subject to such withholding and
reporting requirements. Notwithstanding any provision in the Plan to the
contrary, the Debtors or the Reorganized Debtors, as applicable, shall be
authorized to take all actions necessary or appropriate to comply with such
withholding and reporting requirements, including liquidating a portion of the
distribution to be made under the Plan to generate sufficient funds to pay
applicable withholding taxes, withholding distributions pending receipt of
information necessary to facilitate such distributions, or establishing any
other mechanisms they believe are reasonable and appropriate. The Debtors or the
Reorganized Debtors, as applicable, reserve the right to allocate all
distributions made under the Plan in compliance with applicable wage
garnishments, alimony, child support, and other spousal awards, liens, and
encumbrances.

 

41



--------------------------------------------------------------------------------

E.

Allocations

A Holder’s Pro Rata share of consideration distributed under the Plan (Cash or
value) shall, to the extent permitted by applicable law, be allocated for income
tax purposes to the principal amount of the Allowed Claim first and then, to the
extent that the consideration exceeds the principal amount of the Allowed Claim,
to the portion of such Allowed Claim representing accrued but unpaid interest.

 

F.

No Postpetition Interest on Claims

Unless otherwise specifically provided for in an order of the Court, the Plan,
or the Confirmation Order, or required by applicable bankruptcy law,
postpetition interest shall not accrue or be paid on any Claims or Interests and
no Holder of a Claim or Interest shall be entitled to interest accruing on or
after the Petition Date on any such Claim.

 

G.

Setoffs and Recoupment

The Debtors or the Reorganized Debtors, as applicable, may, but shall not be
required to, set off against, or recoup from, any Claim against a Debtor of any
nature whatsoever that the applicable Debtor may have against the claimant, but
neither the failure to do so nor the allowance of any Claim against a Debtor
hereunder shall constitute a waiver or release by the applicable Debtor of any
such Claim it may have against the Holder of such Allowed Claim.

ARTICLE VII.

PROCEDURES FOR RESOLVING CONTINGENT,

UNLIQUIDATED, AND DISPUTED CLAIMS

 

A.

Allowance of Claims

On or after the Effective Date, the Reorganized Debtors and the GUC
Administrator (solely with respect to General Unsecured Claims) shall have any
and all rights and defenses the Debtors had with respect to any Claim
immediately prior to the Effective Date. Except as expressly provided in the
Plan or in any order entered in the Chapter 11 Cases before the Effective Date
(including the Confirmation Order), no Claim shall become an Allowed Claim
unless and until such Claim is deemed Allowed under the Plan or the Bankruptcy
Code, or the Court has entered a Final Order, including the Confirmation Order
(when it becomes a Final Order), in the Chapter 11 Cases allowing such Claim.

 

B.

Claims and Interests Administration Responsibilities

 

  1.

Reorganized Debtors

Except as otherwise specifically provided in the Plan and notwithstanding any
requirements that may be imposed pursuant to Bankruptcy Rule 9019, after the
Effective Date, the Reorganized Debtors, by order of the Court, shall have the
sole authority: (1) to File, withdraw, or litigate to judgment objections to
Claims (other than General Unsecured Claims); (2) to settle or compromise any
Disputed Claim (other than General Unsecured Claims) without any further notice
to or action, order, or approval by the Court; and (3) to administer and adjust
the Claims Register (except with respect to General Unsecured Claims) to reflect
any such settlements or compromises without any further notice to or action,
order, or approval by the Court.

 

42



--------------------------------------------------------------------------------

  2.

GUC Administrator

Except as otherwise specifically provided in the Plan and notwithstanding any
requirements that may be imposed pursuant to Bankruptcy Rule 9019, after the
Effective Date, the GUC Administrator, by order of the Court, shall have the
sole authority: (1) to File, withdraw, or litigate to judgment objections to
General Unsecured Claims; (2) to settle or compromise any Disputed Claim that is
a General Unsecured Claim without any further notice to or action, order, or
approval by the Court; and (3) to administer and adjust the Claims Register
(solely with respect to General Unsecured Claims) to reflect any such
settlements or compromises without any further notice to or action, order, or
approval by the Court.

 

C.

Estimation of Claims

Before or after the Effective Date, and in consultation with the Consenting
Creditors, the Debtors or the Reorganized Debtors, as applicable, or the GUC
Administrator (solely with respect to General Unsecured Claims), may (but are
not required to) at any time request that the Court estimate any Disputed Claim
pursuant to section 502(c) of the Bankruptcy Code, regardless of whether any
party previously has objected to such Claim, and the Court shall retain
jurisdiction to estimate any such Claim, including during the litigation of any
objection to any Claim or during any appeal relating to such objection. In the
event that the Court estimates any Disputed Claim, that estimated amount shall
constitute a maximum limitation on such Claim for all purposes under the Plan
(including for purposes of distributions), and the Debtors, or the Reorganized
Debtors, or the GUC Administrator, as applicable, may elect to pursue any
supplemental proceedings to object to any ultimate distribution on such Claim.
Notwithstanding section 502(j) of the Bankruptcy Code, in no event shall any
Holder of a Claim that has been estimated pursuant to section 502(c) of the
Bankruptcy Code or otherwise be entitled to seek reconsideration of such
estimation unless such Holder has Filed a motion requesting the right to seek
such reconsideration on or before twenty-one (21) days after the date on which
such Claim is estimated. All of the aforementioned Claims and objection,
estimation, and resolution procedures are cumulative and not exclusive of one
another. Claims may be estimated and subsequently compromised, settled,
withdrawn, or resolved by any mechanism approved by the Court.

 

D.

Adjustment to Claims Without Objection

Any Claim that has been paid or satisfied, or any Claim that has been amended or
superseded, may be adjusted or expunged on the Claims Register without a Claims
objection having to be Filed and without any further notice to or action, order,
or approval of the Court.

 

E.

Disputed Claims Reserve

On or prior to the Effective Date, the Debtors or the Reorganized Debtors, as
applicable, or the GUC Administrator (solely with respect to General Unsecured
Claims), shall be authorized, in consultation with the Consenting Creditors and
the Creditors’ Committee, to establish one or more Disputed Claims Reserves,
which Disputed Claims Reserve(s) shall be administered by the Reorganized
Debtors or the GUC Administrator, as applicable.

 

  1.

Reorganized Debtors

The Reorganized Debtors or the Disbursing Agent may, in their sole discretion,
hold Cash in a Disputed Claims Reserve in trust for the benefit of the Holders
of Claims (other than General Unsecured Claims)

 

43



--------------------------------------------------------------------------------

ultimately determined to be Allowed after the Effective Date. The Reorganized
Debtors shall distribute such amounts (net of any expenses, including any taxes
relating thereto), as provided herein, as such Disputed Claims are resolved by a
Final Order or agreed to by settlement, and such amounts will be distributable
on account of such Disputed Claims as such amounts would have been distributable
had such Disputed Claims been Allowed Claims as of the Effective Date.

 

  2.

GUC Administrator

The GUC Administrator may, in its sole discretion, hold Cash in a Disputed
Claims Reserve from the General Unsecured Claims Distribution in trust solely
for the benefit of the Holders of General Unsecured Claims ultimately determined
to be Allowed after the Effective Date. The GUC Administrator shall distribute
such amounts (net of any expenses, including any taxes relating thereto), as
provided herein, as such Disputed Claims are resolved by a Final Order or agreed
to by settlement, and such amounts will be distributable on account of such
Disputed Claims as such amounts would have been distributable had such Disputed
Claims been Allowed Claims as of the Effective Date.

 

F.

Time to File Objections to Claims

Subject to Article VII.B. above, any objections to Claims, which, prior to the
Effective Date, may be Filed by any party, shall be Filed on or before the
Claims Objection Deadline.

 

G.

Disallowance of Claims

Any Claims held by Entities from which property is recoverable under section
542, 543, 550, or 553 of the Bankruptcy Code or that is a transferee of a
transfer avoidable under section 522(f), 522(h), 544, 545, 547, 548, 549, or
724(a) of the Bankruptcy Code, shall be deemed Disallowed pursuant to section
502(d) of the Bankruptcy Code, and Holders of such Claims may not receive any
distributions on account of such Claims, until such time as such Causes of
Action against that Entity have been settled or a Court order with respect
thereto has been entered and all sums due, if any, to the Debtors by that Entity
have been turned over or paid to the Debtors, or the Reorganized Debtors, or the
GUC Administrator, as applicable.

Except as provided herein (including with respect to any counterparties to
rejected Executory Contracts or Unexpired Leases who are required to File Proofs
of Claim after the rejection of their contracts or leases), any and all Proofs
of Claim or requests for payment of Administrative Claims, as applicable, Filed
after the applicable Claims Bar Date, Administrative Claims Bar Date,
Governmental Bar Date, and applicable deadline for Filing Proofs of Claim based
on the Debtors’ rejection of Executory Contracts or Unexpired Leases, as
applicable, shall be deemed Disallowed and expunged as of the Effective Date
without any further notice to or action, order, or approval of the Court, and
Holders of such Claims may not receive any distributions on account of such
Claims, unless on or before the Confirmation Hearing such late Filed Claim has
been deemed timely Filed by a Final Order.

 

H.

Amendments to Claims

After the Claims Bar Date, except as provided in the Plan or the Confirmation
Order, a Claim may not be Filed or amended without the prior authorization of
the Court and any such new or amended Claim Filed shall be deemed Disallowed in
full and expunged without any further action, order, or approval of the Court.

 

44



--------------------------------------------------------------------------------

I.

No Distributions Pending Allowance

No payment or distribution provided under the Plan shall be made to the extent
that any Claim is a Disputed Claim, including if an objection to a Claim or
portion thereof is Filed as set forth in Article VII, unless and until such
Disputed Claim becomes an Allowed Claim; provided that any portion of a Claim
that is an Allowed Claim shall receive the payment or distribution provided
under the Plan thereon notwithstanding that any other portion of such Claim is a
Disputed Claim.

 

J.

Distributions After Allowance

To the extent that a Disputed Claim ultimately becomes an Allowed Claim,
distributions (if any) shall be made to the Holder of such Allowed Claim in
accordance with the provisions of the Plan. As soon as reasonably practicable
after the date that the order or judgment of the Court allowing any Disputed
Claim becomes a Final Order, the distribution (if any) to which such Holder is
entitled under the Plan as of the Effective Date, without any interest,
dividends, or accruals shall be paid to the Holder of such Allowed Claim on
account of such Allowed Claim unless required under applicable bankruptcy law or
as otherwise provided in herein.

ARTICLE VIII.

SETTLEMENT, RELEASE, INJUNCTION, AND RELATED PROVISIONS

 

A.

Compromise and Settlement of Claims, Interests, and Controversies

As discussed in detail in the Disclosure Statement and as otherwise provided
herein, pursuant to sections 363 and 1123 of the Bankruptcy Code and Bankruptcy
Rule 9019 and in consideration for the distributions and other benefits provided
pursuant to the Plan, which distributions and other benefits shall be
irrevocable and not subject to challenge upon the Effective Date, the provisions
of the Plan, and the distributions and other benefits provided hereunder, shall
constitute a good-faith compromise and settlement of all issues in respect of
the Chapter 11 Cases (collectively, the “Settled Issues”), including, without
limitation:

1.    the valuation of the Reorganized Debtors’ enterprise, including the value
of any unencumbered assets;

2.    any dispute regarding the application of the equities of the case
exception under section 552(b) of the Bankruptcy Code or surcharge under section
506(c) of the Bankruptcy Code in respect of the Credit Agreement Claims, Term
Loan Claims and the Convertible Notes Claims;

3.    the amount of the Credit Agreement Claims, Term Loan Claims and the
Convertible Notes Claims and such Holders’ Allowed Claims, and the validity and
enforceability of the Liens securing such Claims;

4.    the amount of adequate protection claims held by the Prepetition Credit
Agreement Lenders, Prepetition Term Loan Lenders and the Prepetition Convertible
Noteholders under the Cash Collateral Orders;

5.    any challenges to Cash transfers;

6.    any challenges to transfers made by the Debtors to any related Entities or
to any Holders of Credit Agreement Claims, Term Loan Claims, or Convertible
Notes Claims;

 

45



--------------------------------------------------------------------------------

7.    the releases, exculpations, and injunctions provided in the Plan; and

8.    any claims for payment of administrative expenses as a substantial
contribution under section 503 of the Bankruptcy Code.

The Plan shall be deemed a motion to approve the good-faith compromise and
settlement of all such Claims, Interests, and controversies pursuant to
Bankruptcy Rule 9019, and the entry of the Confirmation Order shall constitute
the Court’s approval of the compromise and settlement of all such Claims,
Interests, and controversies, as well as a finding by the Court that all such
compromises and settlements are in the best interests of the Debtors, their
Estates, and Holders of Claims and Interests and are fair, equitable, and
reasonable. In accordance with the provisions of the Plan, pursuant to
Bankruptcy Rule 9019, without any further notice to or action, order, or
approval of the Court, after the Effective Date, the Reorganized Debtors may
compromise and settle Claims against, and Interests in, the Debtors and their
Estates and Causes of Action against other Entities.

 

B.

Discharge of Claims and Termination of Interests

Pursuant to section 1141(d) of the Bankruptcy Code, and except as otherwise
specifically provided in the Plan and the Plan Supplement, or in any contract,
instrument, or other agreement or document created pursuant to the Plan and the
Plan Supplement, the distributions, rights, and treatment that are provided in
the Plan shall be in complete satisfaction, discharge, and release, effective as
of the Effective Date, of Claims (including any Intercompany Claims resolved or
compromised after the Effective Date by the Reorganized Debtors), Interests, and
Causes of Action of any nature whatsoever, including any interest accrued on
Claims or Interests from and after the Petition Date, whether known or unknown,
against, liabilities of, liens on, obligations of, rights against, and interests
in, the Debtors or any of their assets or properties, regardless of whether any
property shall have been distributed or retained pursuant to the Plan on account
of such Claims and Interests, including demands, liabilities, and Causes of
Action that arose before the Effective Date, any contingent or non-contingent
liability on account of representations or warranties issued on or before the
Effective Date, and all debts of the kind specified in section 502(g), 502(h),
or 502(i) of the Bankruptcy Code, in each case whether or not: (a) a Proof of
Claim based upon such debt or right is Filed or deemed Filed pursuant to section
501 of the Bankruptcy Code; (b) a Claim or Interest based upon such debt, right,
or Interest is Allowed pursuant to section 502 of the Bankruptcy Code; or
(c) the Holder of such a Claim or Interest has accepted the Plan. Any default or
“event of default” by the Debtors or Affiliates with respect to any Claim or
Interest that existed immediately before or on account of the Filing of the
Chapter 11 Cases shall be deemed cured (and no longer continuing) as of the
Effective Date. The Confirmation Order shall be a judicial determination of the
discharge of all Claims and Interests subject to the Effective Date occurring.

 

C.

Term of Injunctions or Stays

Unless otherwise provided herein or in a Final Order, all injunctions or stays
arising under or entered during the Chapter 11 Cases under section 362 of the
Bankruptcy Code or otherwise and in existence on the Confirmation Date, shall
remain in full force and effect until the later of the Effective Date and the
date set forth in the order providing for such injunction or stay.

 

D.

Release of Liens

Except as otherwise specifically provided in the Plan, or in any other contract,
instrument, agreement or document created pursuant to the Plan, on the Effective
Date and concurrently with the applicable distributions or other treatment made
pursuant to the Plan, all mortgages, deeds of trust, Liens, pledges, or other
security interests against any property of the Estates shall be fully

 

46



--------------------------------------------------------------------------------

released and discharged, and all of the right, title, and interest of any Holder
of such mortgages, deeds of trust, Liens, pledges, or other security interests
shall revert to the Reorganized Debtors and their successors and assigns, in
each case, without any further approval or order of the Court and without any
action or Filing being required to be made by the Debtors or the Reorganized
Debtors. In addition, at the Debtors’ or Reorganized Debtors’ sole expense, the
Prepetition Credit Agreement Agent, the Prepetition Term Loan Agent and the
Prepetition Trustee shall execute and deliver all documents reasonably requested
by the Reorganized Debtors, or the administrative agent or collateral agent for
the First Lien Exit Facility or Second Lien Exit Facility to evidence the
release of such mortgages, deeds of trust, Liens, pledges, and other security
interests and shall authorize the Reorganized Debtors to file UCC-3 termination
statements and other release documentation (to the extent applicable) with
respect thereto.

 

E.

Releases by the Debtors

Pursuant to section 1123(b) of the Bankruptcy Code, for good and valuable
consideration, on and after the Effective Date, each Released Party is deemed
released and discharged by the Debtors, their Estates, and the Reorganized
Debtors from any and all Claims, Causes of Action, obligations, suits,
judgments, damages, demands, losses, or liabilities whatsoever, whether known or
unknown, foreseen or unforeseen, existing or hereinafter arising, in law,
equity, or otherwise, that such Entity would have been legally entitled to
assert (whether individually or collectively), including any derivative claims,
asserted on behalf of the Debtors, that the Debtors, their Estates or
Affiliates, or the Reorganized Debtors or their Affiliates, would have been
legally entitled to assert in their own right (whether individually or
collectively) or on behalf of the Holder of any Claim or Interest or other
Entity, based on or relating to, or in any manner arising from, in whole or in
part, the Debtors (including the management, ownership or operation thereof),
the Debtors’ in- or out-of-court restructuring efforts, the Debtors’
intercompany transactions (including dividends paid), transactions pursuant
and/or related to the Prepetition Credit Agreement, Prepetition Term Loan
Documents, the Prepetition Indenture, the Prepetition Convertible Notes, the
Cash Collateral Orders (and any payments or transfers in connection therewith),
any Avoidance Actions, the purchase, sale, or rescission of the purchase or sale
of any Security of the Debtors or the Reorganized Debtors, the subject matter
of, or the transactions or events giving rise to, any Claim or Interest that is
treated in this Plan, the business or contractual arrangements between any
Debtor and any Released Party, the formulation, preparation, dissemination,
negotiation, or Filing of the Restructuring Support Agreement, the Restructuring
Support Agreement, the restructuring of any Claim or Interest before or during
the Chapter 11 Cases, or any Restructuring Transaction, contract, instrument,
document, release, or other agreement or document (including any legal opinion
regarding any such transaction, contract, instrument, document, release, or
other agreement or the reliance by any Released Party on the Plan or the
Confirmation Order in lieu of such legal opinion) created or entered into in
connection with the Restructuring Support Agreement, the Restructuring Support
Agreement, the Disclosure Statement, the Plan, the related agreements,
instruments, and other documents (including the Definitive Documentation), the
Chapter 11 Cases, the filing of the Chapter 11 Cases, the pursuit of
Confirmation, the pursuit of Consummation, the solicitation of votes with
respect to this Plan, the administration and implementation of the Plan,
including the issuance or distribution of Securities or other property pursuant
to the Plan, the Definitive Documentation, or upon any other act or omission,
transaction, agreement, event, or other occurrence taking place on or before the
Effective Date related or relating to the foregoing. Notwithstanding anything to
the contrary in the foregoing, (i) the releases set forth herein do not release
any post-Effective Date obligations of any party or

 

47



--------------------------------------------------------------------------------

Entity under the Plan (including the documents contemplated by the Plan
Supplement) or any of the Definitive Documentation, and (ii) nothing in this
provision shall, nor shall it be deemed to, release any Released Party from any
Claims or Causes of Action that are found, pursuant to a Final Order, to be the
result of such Released Party’s gross negligence, actual fraud, or willful
misconduct.

Entry of the Confirmation Order shall constitute the Court’s approval, pursuant
to Bankruptcy Rule 9019, of the releases by the Debtors set forth in this
Article VIII.E, which includes by reference each of the related provisions and
definitions contained herein, and, further, shall constitute the Court’s finding
that such releases are: (1) in exchange for the good and valuable consideration
provided by the Released Parties; (2) a good faith settlement and compromise of
the claims released by such releases; (3) in the best interests of the Debtors
and their Estates; (4) fair, equitable and reasonable; (5) given and made after
due notice and opportunity for hearing; (6) an essential component of the Plan
and the Restructuring Transactions; and (7) a bar to any of the Debtors or their
Estates asserting any claim or cause of action released pursuant to such
releases.

 

F.

Releases by Holders of Claims and Interests

As of the Effective Date, to the fullest extent of the law, each Releasing Party
is deemed to have released and discharged each Released Party from any and all
Claims, Causes of Action, obligations, suits, judgments, damages, demands,
losses, or liabilities whatsoever, whether known or unknown, foreseen or
unforeseen, existing or hereinafter arising, in law, equity, or otherwise, that
such Entity would have been legally entitled to assert (whether individually or
collectively), including any derivative claims, asserted on behalf of the
Debtors, that the Debtors, their Estates or Affiliates, or the Reorganized
Debtors or their Affiliates would have been legally entitled to assert in their
own right (whether individually or collectively) or on behalf of the Holder of
any Claim or Interest or other Entity, based on or relating to, or in any manner
arising from, in whole or in part, the Debtors (including the management,
ownership or operation thereof), the Debtors’ in- or out-of-court restructuring
efforts, the Debtors’ intercompany transactions (including dividends paid),
transactions pursuant and/or related to the Prepetition Credit Agreement, the
Prepetition Term Loan Documents, the Prepetition Indenture, the Prepetition
Convertible Notes, the Cash Collateral Orders (and any payments or transfers in
connection therewith), any Avoidance Actions, the purchase, sale, or rescission
of the purchase or sale of any Security of the Debtors or the Reorganized
Debtors, the subject matter of, or the transactions or events giving rise to,
any Claim or Interest that is treated in this Plan, the business or contractual
arrangements between any Debtor and any Releasing Party, the formulation,
preparation, dissemination, negotiation, or Filing of the Restructuring Support
Agreement, the Restructuring Support Agreement, the restructuring of any Claim
or Interest before or during the Chapter 11 Cases, or any Restructuring
Transaction, contract, instrument, document, release, or other agreement or
document (including any legal opinion regarding any such transaction, contract,
instrument, document, release, or other agreement or the reliance by any
Releasing Party on the Plan or the Confirmation Order in lieu of such legal
opinion) created or entered into in connection with the Restructuring Support
Agreement, the Restructuring Support Agreement, the Disclosure Statement, the
Plan, the related agreements, instruments, and other documents (including the
Definitive Documentation), the Chapter 11 Cases, the filing of the Chapter 11
Cases, the pursuit of Confirmation, the pursuit of Consummation, the
solicitation of votes with respect to this Plan, the administration and
implementation of the Plan, including the issuance or distribution of Securities
or other property pursuant to the Plan, the Definitive Documentation, or upon
any other act or omission, transaction, agreement, event, or other occurrence
taking place on or before the Effective Date related or relating to the
foregoing. Notwithstanding anything to the contrary in the foregoing, (i) the
releases set forth herein do not release any post-Effective Date

 

48



--------------------------------------------------------------------------------

obligations of any party or Entity under the Plan (including the documents
contemplated by the Plan Supplement) or any of the Definitive Documentation, and
(ii) nothing in this provision shall, nor shall it be deemed to, release any
Released Party from any Claims or Causes of Action that are found, pursuant to a
Final Order, to be the result of such Released Party’s gross negligence, actual
fraud, or willful misconduct.

Entry of the Confirmation Order shall constitute the Court’s approval, pursuant
to Bankruptcy Rule 9019, of the releases by Holders of Claims and Interests set
forth in this Article VIII.F, which includes by reference each of the related
provisions and definitions contained herein, and, further, shall constitute the
Court’s finding that such releases are: (1) in exchange for the good and
valuable consideration provided by the Released Parties; (2) a good faith
settlement and compromise of the claims released by such releases; (3) in the
best interests of the Debtors and their Estates; (4) fair, equitable and
reasonable; (5) given and made after due notice and opportunity for hearing;
(6) an essential component of the Plan and the Restructuring Transactions; and
(7) a bar to any of the Releasing Parties asserting any claim or cause of action
released pursuant to such releases.

 

G.

Exculpation

Except as otherwise specifically provided in the Plan, no Exculpated Party shall
have or incur liability for, and each Exculpated Party is hereby released and
exculpated from, any Claim, Cause of Action, obligation, suit, judgment, damage,
demand, loss, or liability for any claim related to any act or omission in
connection with, relating to, or arising out of, the Chapter 11 Cases, the
formulation, preparation, dissemination, negotiation, Filing, or termination of
the Restructuring Support Agreement and related prepetition transactions, the
Restructuring Support Agreement, the Disclosure Statement, the Plan, the related
agreements, instruments, and other documents (including the Definitive
Documentation), the solicitation of votes with respect to this Plan, or any
Restructuring Transaction, contract, instrument, release or other agreement or
document (including providing any legal opinion requested by any Entity
regarding any transaction, contract, instrument, document, or other agreement
contemplated by the Plan or the reliance by any Exculpated Party on the Plan or
the Confirmation Order in lieu of such legal opinion) created or entered into in
connection with the Debtors’ in or out-of-court restructuring efforts, the
Disclosure Statement, the Plan, the Restructuring Support Agreement, the related
agreements, instruments, and other documents (including the Definitive
Documentation), the Filing of the Chapter 11 Cases, the pursuit of Confirmation,
the pursuit of Consummation, the administration and implementation of the Plan,
including the issuance of Securities pursuant to the Plan, or the distribution
of property under the Plan, the related agreements, instruments, and other
documents (including the Definitive Documentation), or any other related
agreement, except for claims related to any act or omission that is determined
in a Final Order to have constituted gross negligence, actual fraud, or willful
misconduct, but in all respects such Entities shall be entitled to reasonably
rely upon the advice of counsel with respect to their duties and
responsibilities pursuant to the Plan. The Exculpated Parties (to the extent
applicable) have, and upon completion of the Plan shall be deemed to have,
participated in good faith and in compliance with the applicable laws with
regard to the solicitation of, and distribution of, consideration pursuant to
the Plan and, therefore, are not, and on account of such distributions shall not
be, liable at any time for the violation of any applicable law, rule, or
regulation governing the solicitation of acceptances or rejections of the Plan
or such distributions made pursuant to the Plan.

 

49



--------------------------------------------------------------------------------

H.

Injunction

Except as otherwise expressly provided in the Plan or for obligations issued or
required to be paid pursuant to the Plan or Confirmation Order, all Entities who
have held, hold, or may hold Claims or Interests that have been released
pursuant to Article VIII.E or Article VIII.F of the Plan, discharged pursuant to
Article VIII.B of the Plan, or are subject to exculpation pursuant to Article
VIII.G of the Plan, are permanently enjoined, from and after the Effective Date,
from taking any of the following actions against, as applicable, the Debtors,
the Reorganized Debtors, the Released Parties, or the Exculpated Parties:
(a) commencing or continuing in any manner any action or other proceeding of any
kind on account of or in connection with or with respect to any such Claims or
Interests; (b) enforcing, attaching, collecting, or recovering by any manner or
means any judgment, award, decree, or order against such Entities on account of
or in connection with or with respect to any such Claims or Interests;
(c) creating, perfecting, or enforcing any Lien or encumbrance of any kind
against such Entities or the property or the estates of such Entities on account
of or in connection with or with respect to any such Claims or Interests;
(d) asserting any right of setoff, subrogation, or recoupment of any kind
against any obligation due from such Entities or against the property of such
Entities on account of or in connection with or with respect to any such Claims
or Interests; and (e) commencing or continuing in any manner any action or other
proceeding of any kind on account of or in connection with or with respect to
any such Claims or Interests released or settled pursuant to the Plan.
Notwithstanding anything to the contrary in the foregoing, the injunction does
not enjoin any party under the Plan or under any document, instrument, or
agreement (including those attached to the Disclosure Statement or set forth in
the Plan Supplement, to the extent finalized) executed to implement the Plan
from bringing an action to enforce the terms of the Plan or such document,
instrument, or agreement (including those attached to the Disclosure Statement
or set forth in the Plan Supplement, to the extent finalized) executed to
implement the Plan.

 

I.

Protection Against Discriminatory Treatment

Consistent with section 525 of the Bankruptcy Code and the Supremacy Clause of
the U.S. Constitution, all Entities, including Governmental Units, shall not
discriminate against the Reorganized Debtors or deny, revoke, suspend, or refuse
to renew a license, permit, charter, franchise, or other similar grant to,
condition such a grant to, or discriminate with respect to such a grant against,
the Reorganized Debtors, or another Entity with whom the Reorganized Debtors
have been associated, solely because each Debtor has been a debtor under chapter
11 of the Bankruptcy Code, has been insolvent before the commencement of the
Chapter 11 Cases (or during the Chapter 11 Cases but before the Debtors are
granted or denied a discharge), or has not paid a debt that is dischargeable in
the Chapter 11 Cases.

 

J.

Recoupment

In no event shall any Holder of an Allowed Claim be entitled to recoup against
any Claim, right, or Cause of Action of the Debtors or the Reorganized Debtors,
as applicable, unless such Holder actually has performed such recoupment and
provided notice thereof in writing to the Debtors on or before the Confirmation
Date, notwithstanding any indication in any Proof of Claim or otherwise that
such Holder asserts, has, or intends to preserve any right of recoupment.

 

K.

Subordination Rights

Any distributions under the Plan shall be received and retained free from any
obligations to hold or transfer the same to any other Holder and shall not be
subject to levy, garnishment, attachment, or other legal process by any Holder
by reason of claimed contractual subordination rights. Any such subordination
rights shall be waived, and the Confirmation Order shall constitute an
injunction enjoining any Entity from enforcing or attempting to enforce any
contractual, legal, or equitable subordination rights to property distributed
under the Plan, in each case other than as provided in the Plan.

 

50



--------------------------------------------------------------------------------

L.

Reimbursement or Contribution

If the Court disallows a Claim for reimbursement or contribution of an Entity
pursuant to section 502(e)(1)(B) of the Bankruptcy Code, then to the extent that
such Claim is contingent as of the time of disallowance, such Claim shall be
forever Disallowed and expunged notwithstanding section 502(j) of the Bankruptcy
Code, unless prior to the Confirmation Date: (1) such Claim has been adjudicated
as non-contingent; or (2) the relevant Holder of a Claim has Filed a
non-contingent Proof of Claim on account of such Claim and a Final Order has
been entered prior to the Confirmation Date determining such Claim as no longer
contingent.

ARTICLE IX.

CONDITIONS PRECEDENT TO CONFIRMATION

AND CONSUMMATION OF THE PLAN

 

A.

Conditions Precedent to the Confirmation Date

It shall be a condition to Confirmation of the Plan that the following
conditions shall have been satisfied (or waived pursuant to the provisions of
Article IX.C hereof):

1.    The Court shall have approved in all material respects the compromise and
settlement of all the Settled Issues, which approval shall be expressly included
in the Confirmation Order;

2.     The Restructuring Support Agreement shall be in full force and effect and
shall not have been terminated;

3.    The Plan, including any exhibits, schedules, amendments, modifications, or
supplements thereto, shall be consistent with the Restructuring Support
Agreement and shall have been Filed subject to the terms hereof;

4.    The Plan Supplement, including any exhibits, schedules, amendments,
modifications, or supplements thereto, shall be consistent with the
Restructuring Support Agreement and shall have been Filed subject to the terms
hereof; and

5.    The Confirmation Order shall have been entered by the Court.

 

B.

Conditions Precedent to the Effective Date

It shall be a condition to Consummation of the Plan that the following
conditions shall have been satisfied (or waived pursuant to the provisions of
Article IX.C hereof):

1.    Entry of the Confirmation Order in a form and substance acceptable to the
Requisite Creditors, and such order shall have become a Final Order that has not
been stayed, modified, or vacated on appeal;

2.    The Debtors shall have complied in all material respects with their
obligations under the Plan that are to be performed on or prior to the Effective
Date

3.    All estimated Restructuring Expenses shall have been paid in full in Cash
in accordance with Article IV.QP hereof;

 

51



--------------------------------------------------------------------------------

4.    All fees ordered to be paid pursuant to the Cash Collateral Orders,
including the Consenting Creditors’ reasonable and documented professional fees
and expenses, shall have been paid or will be paid prior to or contemporaneously
with the Effective Date in accordance with the terms hereof and the Cash
Collateral Orders;

5.    The Plan, including any exhibits, schedules, amendments, modifications, or
supplements thereto, and inclusive of any amendments, modifications, or
supplements made after the Confirmation Date but prior to the Effective Date,
shall be in form and substance acceptable in all respects to the Debtors and the
Requisite Creditors;

6.    The Plan Supplement, including any exhibits, schedules, amendments,
modifications, or supplements thereto, and inclusive of any amendments,
modifications, or supplements made after the Confirmation Date but prior to the
Effective Date, shall be in form and substance acceptable in all respects to the
Debtors and the Requisite Creditors;

7.    The First Lien Exit Facility Documents shall have been executed and
delivered by all of the Entities that are parties thereto, and all conditions
precedent (other than any conditions related to the occurrence of the Effective
Date) to the consummation of the First Lien Exit Facility shall have been waived
or satisfied in accordance with the terms thereof, and the closing and funding
of the First Lien Exit Facility shall have occurred concurrently with the
occurrence of the Effective Date;

8.    The Second Lien Exit Facility Documents shall have been executed and
delivered by all of the Entities that are parties thereto, and all conditions
precedent (other than any conditions related to the occurrence of the Effective
Date) to the consummation of the Second Lien Exit Facility shall have been
waived or satisfied in accordance with the terms thereof, and the closing of the
Exit Facility shall be deemed to occur concurrently with the occurrence of the
Second Lien Effective Date;

9.    All other Definitive Documentation shall be acceptable in all respects to
the Requisite Creditors and executed in accordance with the terms hereof;

10.    The Rights Offering shall have been conducted in accordance in all
material respects with the Rights Offering Procedures and the Backstop
Agreement;

11.    All conditions precedent to the issuance of the New Equity, other than
any conditions related to the occurrence of the Effective Date, shall have
occurred;

12.    The New Organizational Documents shall be in form and substance
acceptable in all respects to the Debtors and the Requisite Creditors and shall
have been duly filed with the applicable authorities in the relevant
jurisdictions;

13.    All governmental and third-party approvals and consents, including Court
approval, necessary in connection with the transactions provided for in the Plan
shall have been obtained, shall not be subject to unfulfilled conditions, and
shall be in full force and effect, and all applicable waiting periods shall have
expired without any action having been taken by any competent authority that
would restrain or prevent such transactions;

14.    All documents and agreements necessary to implement the Plan, including
any revised employment agreements, shall (a) have been tendered for delivery,
(b) have been effected or executed by all Entities party thereto, and all
conditions precedent to the effectiveness of such documents and agreements
(other than any conditions related to the occurrence of the Effective Date)
shall have been satisfied or waived pursuant to the terms of such documents or
agreements (including, without limitation, the First Lien Exit Facility
Documents and the Second Lien Exit Facility Documents), and (c) satisfy the
consent requirements of the Backstop Agreement and the Restructuring Support
Agreement, as applicable; and

 

52



--------------------------------------------------------------------------------

15.    All Allowed Professional Fee Claims approved by the Court shall have been
paid in full and the Professional Fee Escrow Account shall have been funded in
the Professional Fee Reserve Amount.

 

C.

Waiver of Conditions

The conditions precedent to Confirmation of the Plan and to the Effective Date
of the Plan set forth in this Article IX may be waived only by consent of the
Debtors and the Requisite Creditors without notice, leave, or order of the Court
or any formal action other than proceedings to confirm or consummate the Plan.

 

D.

Substantial Consummation

“Substantial Consummation” of the Plan, as defined in section 1101(2) of the
Bankruptcy Code, shall be deemed to occur on the Effective Date.

 

E.

Effect of Non-Occurrence of Conditions to the Confirmation Date or the Effective
Date

If the Confirmation Date and/or the Effective Date do(es) not occur prior to
termination of the Restructuring Support Agreement, the Plan shall be null and
void in all respects and nothing contained in the Plan, the Disclosure
Statement, or the Restructuring Support Agreement shall: (1) constitute a waiver
or release of any Claims by or Claims against or Interests in the Debtors;
(2) prejudice in any manner the rights of the Debtors, any Holders of a Claim or
Interest or any other Entity; or (3) constitute an admission, acknowledgment,
offer, or undertaking by the Debtors, any Holders of Claims or Interests, or any
other Entity in any respect.

ARTICLE X.

MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN

 

A.

Modification and Amendments

Subject to the limitations contained herein and the terms of the Restructuring
Support Agreement, the Debtors reserve the right to modify the Plan and seek
Confirmation consistent with the Bankruptcy Code and, as appropriate, not
resolicit votes on such modified Plan. Subject to certain restrictions and
requirements set forth in section 1127 of the Bankruptcy Code and Bankruptcy
Rule 3019, those restrictions on modifications set forth in the Plan, and the
terms of the Restructuring Support Agreement, the Debtors expressly reserve
their right to alter, amend, or modify materially the Plan, one or more times,
after Confirmation, and, to the extent necessary, may initiate proceedings in
the Court to so alter, amend, or modify the Plan, or remedy any defect or
omission, or reconcile any inconsistencies in the Plan, the Disclosure
Statement, or the Confirmation Order, in such matters as may be necessary to
carry out the purposes and intent of the Plan.

 

53



--------------------------------------------------------------------------------

B.

Effect of Confirmation on Modifications

Entry of the Confirmation Order shall mean that all modifications or amendments
to the Plan occurring after the solicitation thereof are approved pursuant to
section 1127(a) of the Bankruptcy Code and do not require additional disclosure
or resolicitation under Bankruptcy Rule 3019.

 

C.

Revocation or Withdrawal of the Plan

The Debtors, with the consent of the Requisite Creditors, reserve the right to
revoke or withdraw the Plan with respect to any or all Debtors prior to the
Confirmation Date and to File subsequent plans of reorganization. If the
Debtors, with the consent of the Requisite Creditors, revoke or withdraw the
Plan, or if Confirmation and Consummation does not occur prior to the
termination of the Restructuring Support Agreement, then: (1) the Plan shall be
null and void in all respects; (2) any settlement or compromise embodied in the
Plan (including the fixing or limiting to an amount certain of any Claim or
Interest or Class of Claims or Interests), assumption or rejection of Executory
Contracts or Unexpired Leases effected by the Plan, and any document or
agreement executed pursuant to the Plan, shall be deemed null and void; and
(3) nothing contained in the Plan shall: (i) constitute a waiver or release of
any Claims or Interests; (ii) prejudice in any manner the rights of the Debtors
or any other Entity, including the Holders of Claims; or (iii) constitute an
admission, acknowledgement, offer, or undertaking of any sort by the Debtors or
any other Entity.

ARTICLE XI.

RETENTION OF JURISDICTION

Notwithstanding the entry of the Confirmation Order and the occurrence of the
Effective Date, on and after the Effective Date, the Court shall retain
jurisdiction over the Chapter 11 Cases and all matters, arising out of, or
related to, the Chapter 11 Cases and the Plan to the fullest extent allowed by
applicable law, including jurisdiction to:

1.    Allow, Disallow, determine, liquidate, classify, estimate, or establish
the priority, Secured or Unsecured status, or amount of any Claim against a
Debtor, including the resolution of any request for payment of any
Administrative Claim and the resolution of any and all objections relating to
any of the foregoing;

2.    decide and resolve all matters related to the granting and denying, in
whole or in part, any applications for allowance of compensation or
reimbursement of expenses to Professionals;

3.    resolve any matters related to: (a) the assumption, assignment, or
rejection of any Executory Contract or Unexpired Lease and to hear, determine,
and, if necessary, liquidate, any Claims arising therefrom, including Claims
related to the rejection of an Executory Contract or Unexpired Lease, any Cure
Claims, or any other matter related to such Executory Contract or Unexpired
Lease; (b) the Debtors or the Reorganized Debtors, as applicable, amending,
modifying, or supplementing, pursuant to Article V hereof, the Schedule of
Assumed Executory Contracts and Unexpired Leases or the Schedule of Rejected
Executory Contracts and Unexpired Leases; and (c) any dispute regarding whether
a contract or lease is or was an Executory Contract or Unexpired Lease;

4.    ensure that distributions to Holders of Allowed Claims are accomplished
pursuant to the provisions of the Plan;

5.    adjudicate, decide, or resolve any motions, adversary proceedings,
contested, or litigated matters, and grant or deny any applications involving a
Debtor that may be pending on the Effective Date;

 

54



--------------------------------------------------------------------------------

6.    adjudicate, decide, or resolve any and all matters related to Causes of
Action by or against a Debtor;

7.    adjudicate, decide, or resolve any and all matters related to sections
1141, 1145, and 1146 of the Bankruptcy Code;

8.    enter and implement such orders as may be necessary or appropriate to
execute, implement, or consummate the provisions of the Plan, the Restructuring
Support Agreement, and the Backstop Agreement, and all contracts, instruments,
releases, indentures, and other agreements or documents created in connection
with the Plan, the Restructuring Support Agreement, or the Backstop Agreement;

9.    enter and enforce any order for the sale of property pursuant to section
363 or 1123 of the Bankruptcy Code;

10.    resolve any cases, controversies, suits, disputes, or Causes of Action
that may arise in connection with the Consummation, interpretation, or
enforcement of the Plan or any Entity’s obligations incurred in connection with
the Plan or the Restructuring Support Agreement;

11.    issue injunctions, enter and implement other orders, or take such other
actions as may be necessary or appropriate to restrain interference by any
Entity with Consummation or enforcement of the Plan;

12.    resolve any cases, controversies, suits, disputes, or Causes of Action
with respect to the settlements, compromises, discharges, releases, injunctions,
exculpations, and other provisions contained in Article VIII hereof and enter
such orders as may be necessary or appropriate to implement such releases,
injunctions, and other provisions;

13.    resolve any cases, controversies, suits, disputes, or Causes of Action
with respect to the repayment or return of distributions and the recovery of
additional amounts owed by the Holder of a Claim or Interest for amounts not
timely repaid pursuant to Article VI.H.1 hereof;

13.     14. enter and implement such orders as are necessary or appropriate if
the Confirmation Order is for any reason modified, stayed, reversed, revoked, or
vacated;

14.    15. determine any other matters that may arise in connection with or
relate to the Restructuring Support Agreement, the Backstop Agreement, the Plan,
the Disclosure Statement, the Confirmation Order, or the Plan Supplement;

15.     16. adjudicate any and all disputes arising from or relating to
distributions under the Plan or any transactions contemplated therein, including
any Restructuring Transactions;

16.     17. consider any modifications of the Plan, to cure any defect or
omission, or to reconcile any inconsistency in any Court order, including the
Confirmation Order;

17.    18. determine requests for the payment of Claims entitled to priority
pursuant to section 507 of the Bankruptcy Code;

18.     19. hear and determine matters concerning state, local, and federal
taxes in accordance with sections 346, 505, and 1146 of the Bankruptcy Code;

 

55



--------------------------------------------------------------------------------

19.     20. hear and determine all disputes involving the existence, nature, or
scope of the release provisions set forth in the Plan, including any dispute
relating to any liability arising out of the termination of employment or the
termination of any employee or retiree benefit program, regardless of whether
such termination occurred prior to or after the Effective Date;

20.    21. enforce all orders previously entered by the Court;

21.     22. hear any other matter not inconsistent with the Bankruptcy Code;

22.     23. enter an order concluding or closing the Chapter 11 Cases; and

23.     24. enforce the injunction, release, and exculpation provisions set
forth in Article VIII hereof;

provided, however, that the Court shall not retain jurisdiction over disputes
concerning documents contained in the Plan Supplement that have a
jurisdictional, forum selection or dispute resolution clause that refers
disputes to a different court and any disputes concerning documents contained in
the Plan Supplement that contain such clauses shall be governed in accordance
with the provisions of such documents.

ARTICLE XII.

MISCELLANEOUS PROVISIONS

 

A.

Immediate Binding Effect

Subject to Article IX.A hereof and notwithstanding Bankruptcy Rule 3020(e),
6004(h), or 7062 or otherwise, upon the occurrence of the Effective Date, the
terms of the Plan, the final versions of the documents contained in the Plan
Supplement, and the Confirmation Order shall be immediately effective and
enforceable and deemed binding upon the Debtors or the Reorganized Debtors, as
applicable, and any and all Holders of Claims or Interests (regardless of
whether the Holders of such Claims or Interests are deemed to have accepted or
rejected the Plan), all Entities that are parties to or are subject to the
settlements, compromises, releases, and injunctions provided for in the Plan,
each Entity acquiring property under the Plan or the Confirmation Order, and any
and all non-Debtor parties to Executory Contracts and Unexpired Leases. All
Claims, Interests, and debts shall be as fixed, adjusted, or compromised, as
applicable, pursuant to the Plan regardless of whether any Holder of a Claim,
Interest, or debt has voted on the Plan.

 

B.

Additional Documents

On or before the Effective Date, with the consent of the Requisite Creditors and
in accordance with the terms and conditions set forth in the Restructuring
Support Agreement, the Debtors may File with the Court such agreements and other
documents, in form and substance acceptable to the Requisite Creditors, as may
be necessary or appropriate to effectuate and further evidence the terms and
conditions of the Plan. The Debtors, with the consent of the Requisite
Creditors, and all Holders of Claims or Interests receiving distributions
pursuant to the Plan and all other parties in interest shall, from time to time,
prepare, execute, and deliver any agreements or documents and take any other
actions as may be necessary or advisable to effectuate the provisions and intent
of the Plan.

 

C.

Dissolution of the Creditors’ Committee

On the Effective Date, the Creditors’ Committee shall dissolve automatically,
and the respective members thereof shall be released and discharged from all
rights and duties arising from, or related to, the Chapter 11 Cases; provided
that such dissolution shall not affect the standing of Professionals for the

 

56



--------------------------------------------------------------------------------

Creditors’ Committee to submit and prosecute requests for payment of
Professional Fee Claims and any appeals thereof. The Reorganized Debtors shall
no longer be responsible for paying any fees or expenses incurred by the
Creditors’ Committee after the Effective Date other than Allowed Professional
Fee Claims, whenever incurred including, without limitation, those incurred
after the Effective Date in connection with the consummation and implementation
of the Plan.

 

D.

Reservation of Rights

Prior to the Effective Date, neither the Plan, any statement or provision
contained in the Plan, nor any action taken or not taken by any Debtor with
respect to the Plan, the Disclosure Statement, the Confirmation Order, or the
Plan Supplement shall be or shall be deemed to be an admission or waiver of any
rights of any Debtor with respect to the Holders of Claims or Interests.

Prior to the Effective Date, neither the Plan, any statement or provision
contained in the Plan, nor any action taken or not taken by any Holder of any
Claim with respect to the Plan, the Disclosure Statement, the Confirmation
Order, or the Plan Supplement shall be or shall be deemed to be an admission or
waiver of any rights of any claimant with respect to any Claims or Interests.

 

E.

Successors and Assigns

The rights, benefits, and obligations of any Entity named or referred to in the
Plan or the Confirmation Order shall be binding on, and shall inure to the
benefit of any heir, executor, administrator, successor or assign, affiliate,
officer, director, manager, agent, representative, attorney, beneficiaries, or
guardian, if any, of each Entity.

 

F.

Service of Documents

Any pleading, notice, or other document required by the Plan to be served on or
delivered to the Debtors or Reorganized Debtors shall be served on:

 

Reorganized Debtors

    

SAExploration Holdings, Inc.

1160 Dairy Ashford Rd., Suite 160

Houston, Texas 7707913645 N. Promenade Blvd.

Stafford, TX 77477

Attn: Michael J. Faust

Attorneys to the Debtors

    

Porter Hedges LLP

1000 Main Street

Houston, Texas 77002

Attn: John F. Higgins

E. James Cowen

United States Trustee

    

Office of the United States Trustee

for the Southern District of Texas

515 Rusk Street, Suite 3516

Houston, Texas 77002

Attn: Hector Duran

 

57



--------------------------------------------------------------------------------

Counsel to Certain of the Consenting
Creditors and First Lien Exit Facility
Commitment Parties     

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019-6064

Attn:   Andrew N. Rosenberg

    

     

     Brian Bolin      Teresa Lii

 

G.

Term of Injunctions or Stays

Unless otherwise provided in the Plan or in the Confirmation Order, all
injunctions or stays in effect in the Chapter 11 Cases pursuant to section 105
or 362 of the Bankruptcy Code or any order of the Court, and extant on the
Confirmation Date (excluding any injunctions or stays contained in the Plan or
the Confirmation Order) shall remain in full force and effect until the
Effective Date. All injunctions or stays contained in the Plan or the
Confirmation Order shall remain in full force and effect in accordance with
their terms.

 

H.

Entire Agreement

Except as otherwise indicated, the Plan, the Confirmation Order, the Plan
Supplement, the Restructuring Support Agreement, the First Lien Exit Facility
Documents, and the Second Lien Exit Facility Documents supersede all previous
and contemporaneous negotiations, promises, covenants, agreements,
understandings, and representations on such subjects, all of which have become
merged and integrated into the Plan.

 

I.

Exhibits

All exhibits and documents included in the Plan Supplement are incorporated into
and are a part of the Plan as if set forth in full in the Plan. After the
exhibits and documents are Filed, copies of such exhibits and documents shall be
available upon written request to the Debtors’ counsel at the address above or
by downloading such exhibits and documents from the Debtors’ restructuring
website at https://dm.epiq11.com/SAExploration or the Court’s website at
www.txs.uscourts.gov.

 

J.

Nonseverability of Plan Provisions

If, prior to Confirmation, any term or provision of the Plan is held by the
Court to be invalid, void, or unenforceable, the Court shall have the power to
alter and interpret such term or provision to make it valid or enforceable to
the maximum extent practicable, consistent with the original purpose of the term
or provision held to be invalid, void, or unenforceable, and such terms or
provision shall then be applicable as altered or interpreted, provided that any
such alteration or interpretation shall be acceptable to the Debtors and the
Requisite Creditors. The Confirmation Order shall constitute a judicial
determination and shall provide that each term and provision of the Plan, as it
may have been altered or interpreted in accordance with the foregoing, is:
(1) valid and enforceable pursuant to its terms; (2) integral to the Plan and
may not be deleted or modified without the Debtors’ and the Requisite Creditors’
consent; and (3) nonseverable and mutually dependent.

 

K.

Votes Solicited in Good Faith

Upon entry of the Confirmation Order, the Debtors will be deemed to have
solicited votes on the Plan in good faith and in compliance with the Bankruptcy
Code, and pursuant to section 1125(e) of the Bankruptcy Code, the Debtors, the
Consenting Creditors, the First Lien Exit Facility Commitment Parties,

 

58



--------------------------------------------------------------------------------

and each of the respective Affiliates, agents, representatives, members,
principals, shareholders, officers, directors, employees, advisors, and
attorneys of any of the foregoing will be deemed to have participated in good
faith and in compliance with the Bankruptcy Code in the offer, issuance, sale,
and purchase of Securities offered and sold under the Plan and any previous
plan, and, therefore, none of such parties or individuals or the Reorganized
Debtors will have any liability for the violation of any applicable law, rule,
or regulation governing the solicitation of votes on the Plan or the offer,
issuance, sale, or purchase of the Securities offered and sold under the Plan
and any previous plan.

 

L.

Closing of Chapter 11 Cases

The Reorganized Debtors shall, promptly after the full administration of the
Chapter 11 Cases, File with the Court all documents required by Bankruptcy Rule
3022 and any applicable order of the Court to close the Chapter 11 Cases.

 

M.

Waiver or Estoppel

Each Holder of a Claim shall be deemed to have waived any right to assert any
argument, including the right to argue that its Claim should be Allowed in a
certain amount, in a certain priority, Secured or not subordinated by virtue of
an agreement made with the Debtors or their counsel, or any other Entity, if
such agreement or the Debtors or Reorganized Debtors’ right to enter into
settlements was not disclosed in the Plan, the Disclosure Statement, or papers
Filed with the Court or the Notice and Claims Agent prior to the Confirmation
Date.

* * * *

Respectfully submitted, as of the date first set forth above,

 

Dated: September 15November 1, 2020       SAEXPLORATION HOLDINGS, INC.       on
behalf of itself and all other Debtors      

/s/ Michael J. Faust

      Michael J. Faust       President and Chief Executive Officer       1160
Dairy Ashford Rd., Suite 160 Houston, Texas 77079       13645 N. Promenade Blvd.
      Stafford, TX 77477

 

59



--------------------------------------------------------------------------------

EXHIBIT B